Exhibit 10.1

EXECUTION COPY

CUSIP Number: 713292AJ9

$1,500,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

PEPCO HOLDINGS, INC.,

POTOMAC ELECTRIC POWER COMPANY,

DELMARVA POWER & LIGHT COMPANY

and

ATLANTIC CITY ELECTRIC COMPANY,

as Borrowers,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent, Issuer and Swingline Lender,

BANK OF AMERICA, N.A.,

as Syndication Agent and Issuer,

and

THE ROYAL BANK OF SCOTLAND PLC

and

CITICORP USA, INC.,

as Co-Documentation Agents

with

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,

as Active Joint Lead Arrangers and Joint Book Runners

and

CITIGROUP GLOBAL MARKETS INC.

and

RBS SECURITIES, INC.

as Passive Joint Lead Arrangers and Joint Book Runners

Dated as of August 1, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page    ARTICLE I DEFINITIONS      1   

1.1

   Definitions      1   

1.2

   Interpretation      16   

1.3

   Accounting      16    ARTICLE II THE CREDITS      17   

2.1

   Commitments      17   

2.2

   Increase in Commitments      18   

2.3

   Required Payments; Termination      19   

2.4

   Extension of Facility Termination Date      19   

2.5

   Ratable Loans      21   

2.6

   Types of Advances      21   

2.7

   Facility Fee; Reductions in Aggregate Commitment; Changes to Sublimits     
21   

2.8

   Minimum Amount of Each Advance      21   

2.9

   Prepayments      21   

2.10

   Method of Selecting Types and Interest Periods for New Advances      22   

2.11

   Conversion and Continuation of Outstanding Advances      22   

2.12

   Changes in Interest Rate, etc      23   

2.13

   Rates Applicable After Default      23   

2.14

   Method of Payment      24   

2.15

   Noteless Agreement; Evidence of Indebtedness      24   

2.16

   Telephonic Notices      24   

2.17

   Interest Payment Dates; Interest and Fee Basis      25   

2.18

   Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions      25   

2.19

   Lending Installations      25   

2.20

   Non-Receipt of Funds by the Agent      25   

2.21

   Letters of Credit      26   

2.22

   Cash Collateral      29   

2.23

   Defaulting Lenders      30    ARTICLE III YIELD PROTECTION; TAXES      32   

3.1

   Yield Protection      32   

3.2

   Changes in Capital Adequacy Regulations      33   

3.3

   Availability of Types of Advances      34   

3.4

   Funding Indemnification      34   

3.5

   Taxes      34   

3.6

   Mitigation of Circumstances; Lender Statements; Survival of Indemnity      35
  

3.7

   Replacement of Lender      36    ARTICLE IV CONDITIONS PRECEDENT      36   

4.1

   Conditions to Effectiveness of Credit Agreement      36   

4.2

   Each Credit Extension      37    ARTICLE V REPRESENTATIONS AND WARRANTIES   
  38   

5.1

   Existence and Standing      38   

5.2

   Authorization and Validity      38   

5.3

   No Conflict; Government Consent      38   

 

i



--------------------------------------------------------------------------------

     

5.4

   Financial Statements      38   

5.5

   No Material Adverse Change      39   

5.6

   Taxes      39   

5.7

   Litigation and Contingent Obligations      39   

5.8

   Significant Subsidiaries      39   

5.9

   ERISA      39   

5.10

   Accuracy of Information      39   

5.11

   Regulation U      39   

5.12

   Material Agreements      40   

5.13

   Compliance With Laws      40   

5.14

   Plan Assets; Prohibited Transactions      40   

5.15

   Environmental Matters      40   

5.16

   Investment Company Act      40   

5.17

   Insurance      40   

5.18

   No Default      40   

5.19

   Ownership of Properties      40   

5.20

   OFAC      40    ARTICLE VI COVENANTS      41   

6.1

   Financial Reporting      41   

6.2

   Use of Proceeds      42   

6.3

   Notice of Default      43   

6.4

   Conduct of Business      43   

6.5

   Taxes      43   

6.6

   Insurance      43   

6.7

   Compliance with Laws      43   

6.8

   Maintenance of Properties      43   

6.9

   Inspection      43   

6.10

   Merger      44   

6.11

   Sales of Assets      44   

6.12

   Liens      44   

6.13

   Leverage Ratio      46    ARTICLE VII DEFAULTS      46   

7.1

   Representation or Warranty      46   

7.2

   Nonpayment      47   

7.3

   Certain Covenant Breaches      47   

7.4

   Other Breaches      47   

7.5

   Cross Default      47   

7.6

   Voluntary Bankruptcy, etc      47   

7.7

   Involuntary Bankruptcy, etc      47   

7.8

   Seizure of Property, etc      48   

7.9

   Judgments      48   

7.10

   ERISA      48   

7.11

   Unenforceability of Loan Documents      48   

7.12

   Change in Control      48    ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS
AND REMEDIES      48   

8.1

   Acceleration      48   

8.2

   Amendments      49   

8.3

   Preservation of Rights      50   

 

ii



--------------------------------------------------------------------------------

   ARTICLE IX GENERAL PROVISIONS      50   

9.1

   Survival of Representations      50   

9.2

   Governmental Regulation      50   

9.3

   Headings      50   

9.4

   Entire Agreement      50   

9.5

   Several Obligations; Benefits of this Agreement      50   

9.6

   Expenses; Indemnification      50   

9.7

   Numbers of Documents      51   

9.8

   Disclosure      51   

9.9

   Severability of Provisions      51   

9.10

   Nonliability of Lenders      51   

9.11

   Limited Disclosure      52   

9.12

   Nonreliance      52   

9.13

   USA PATRIOT ACT NOTIFICATION      52   

9.14

   Amendment and Restatement; No Novation      53    ARTICLE X THE AGENT      53
  

10.1

   Appointment; Nature of Relationship      53   

10.2

   Powers      53   

10.3

   General Immunity      53   

10.4

   No Responsibility for Loans Recitals etc      54   

10.5

   Action on Instructions of Lenders      54   

10.6

   Employment of Agents and Counsel      54   

10.7

   Reliance on Documents; Counsel      54   

10.8

   Agent’s Reimbursement and Indemnification      54   

10.9

   Notice of Default      55   

10.10

   Rights as a Lender      55   

10.11

   Lender Credit Decision      55   

10.12

   Successor Agent      55   

10.13

   Agent’s Fee      56   

10.14

   Delegation to Affiliates      56   

10.15

   Other Agents      56    ARTICLE XI SETOFF; RATABLE PAYMENTS      56   

11.1

   Setoff      56   

11.2

   Ratable Payments      57    ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS      57   

12.1

   Successors and Assigns      57   

12.2

   Participations      57   

12.3

   Assignments      58   

12.4

   Dissemination of Information      60   

12.5

   Grant of Funding Option to SPC      60   

12.6

   Tax Treatment      60    ARTICLE XIII NOTICES      60   

13.1

   Notices      60   

13.2

   Notices to and by Subsidiary Borrowers      62    ARTICLE XIV COUNTERPARTS   
  62    ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
     62   

 

iii



--------------------------------------------------------------------------------

     

15.1

   CHOICE OF LAW      62   

15.2

   CONSENT TO JURISDICTION      62   

15.3

   WAIVER OF JURY TRIAL      63   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    COMPLIANCE CERTIFICATE EXHIBIT B    ASSIGNMENT AGREEMENT EXHIBIT C
   NOTE EXHIBIT D    FORM OF INCREASE NOTICE EXHIBIT E    FORM OF EXTENSION
NOTICE

SCHEDULES

 

SCHEDULE 1    PRICING SCHEDULE SCHEDULE 2    COMMITMENTS AND PRO RATA SHARES
SCHEDULE 3    SIGNIFICANT SUBSIDIARIES SCHEDULE 4    LIENS SCHEDULE 5   
EXISTING LETTERS OF CREDIT SCHEDULE 6    CONSENT TO EXISTING CREDIT AGREEMENT

 

i



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 1, 2011,
is among Pepco Holdings, Inc. (“PHI”), Potomac Electric Power Company (“PEPCO”),
Delmarva Power & Light Company (“DPL”), Atlantic City Electric Company (“ACE”
and, together with PHI, PEPCO and DPL, each a “Borrower” and collectively the
“Borrowers”), various financial institutions (together with their respective
successors and assigns and any financial institution that becomes party hereto
pursuant to Sections 2.2 or 2.4 hereof, each a “Lender” and collectively the
“Lenders”), Bank of America, N.A., as syndication agent (the “Syndication
Agent”) and as an Issuer (as defined below), and Wells Fargo Bank, National
Association, as Agent (as defined below), as Swingline Lender (as defined below)
and as an Issuer.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the Lenders, the Swingline Lender and
the Issuers make loans and other financial accommodations to the Borrowers in an
aggregate amount of up to $1,500,000,000, as such amount may be increased or
decreased pursuant to the terms hereof, as more particularly described herein;
and

WHEREAS, the Lenders, Swingline Lender and the Issuers have agreed to make such
loans and other financial accommodations to the Borrowers and to amend and
restate the Existing Credit Agreement (as defined below) on the terms and
conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement:

“ACE” is defined in the preamble.

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Lender and
furnished to the Agent in connection with this Agreement.

“Advance” means a borrowing hereunder (i) made by the Lenders on the same
Borrowing Date or (ii) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Revolving Loans of the same Type made to the same Borrower and,
in the case of Eurodollar Loans, for the same Interest Period. “Advance” shall
include the borrowing of Swingline Loans.

“Affected Lender” is defined in Section 3.7.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or



--------------------------------------------------------------------------------

otherwise. For purposes of Section 5.20, no person shall be an “Affiliate” of
PHI solely by reason of owning less than a majority of any class of voting
securities of PHI.

“Agent” means Wells Fargo in its capacity as contractual representative of the
Lenders as more fully defined pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article X.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, (a) as increased from time to time pursuant to Section 2.2 or (b) as
reduced from time to time pursuant to the terms hereof.

“Agreement” means this Second Amended and Restated Credit Agreement as amended,
restated, supplemented or otherwise modified from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied, with respect to each Borrower, in a
manner consistent with that used in preparing such Borrower’s financial
statements referred to in Section 5.4.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
(a) the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.5% and (iii) the sum of (A) the
Eurodollar Base Rate for an Interest Period of one (1) month commencing on such
day plus (B) 1.0%, in each instance as of such date of determination plus
(b) the Applicable Margin. To the extent that the provisions of Section 3.3
shall be in effect in determining the Eurodollar Base Rate pursuant to clause
(iii) hereof, the Alternate Base Rate shall be the greater of (1) the Prime Rate
in effect for such day and (2) the Federal Funds Effective Rate in effect on
such day plus 0.5%. Any change in the Alternate Base Rate due to a change in any
of the foregoing will become effective on the effective date of such change in
the Federal Funds Rate, the Prime Rate or Eurodollar Rate for an Interest Period
of one (1) month.

“Alternate LC Issuer” means, with respect to Letters of Credit issued hereunder
after the Closing Date, any Lender other than Wells Fargo or Bank of America,
N.A. that issues a Letter of Credit upon the request of any Borrower, which
Lender is reasonably acceptable to the Agent.

“Applicable Governmental Authorities” means, with respect to any Borrower, FERC
and any other federal or state governmental authority that has the power to
regulate the amount, terms or conditions of short-term debt of such Borrower.

“Applicable Margin” means, with respect to Eurodollar Advances or Floating Rate
Advances to any Borrower at any time, the percentage rate per annum which is
applicable at such time with respect to Eurodollar Advances or Floating Rate
Advances to such Borrower in accordance with the provisions of the Pricing
Schedule.

“Arranger” means each of Wells Fargo Securities, LLC and Merrill Lynch, Pierce,
Fenner and Smith Incorporated, in its capacity as an active joint lead arranger
and active joint book runner, and each of Citigroup Global Markets Inc. and The
Royal Bank of Scotland plc, in its capacity as a passive joint lead arranger and
joint book runner, and each of their respective successors.

“Assignment Agreement” means an agreement substantially in the form of Exhibit
B.

 

2



--------------------------------------------------------------------------------

“Authorized Officer” means, with respect to any Borrower, any of the President,
any Vice President, the Chief Financial Officer, the Treasurer or any Assistant
Treasurer of such Borrower, acting singly.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Borrower” is defined in the preamble.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.10.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Charlotte, North Carolina and New York, New
York for the conduct of substantially all of their commercial lending
activities, interbank wire transfers can be made on the Fedwire system and
dealings in Dollars are carried on in the London interbank market and (ii) for
all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in Charlotte, North Carolina for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Collateral Account” is defined in Section 2.22.1(ii).

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of an Issuer and the Non-Defaulting Lenders, as collateral for
LC Obligations or obligations in respect of Swingline Loans, (a) cash or deposit
account balances, (b) a letter of credit (which is not a Letter of Credit) or
(c) if an Issuer benefiting from such collateral shall agree in its sole
discretion, other credit support, in each of cases (a) through (c), pursuant to
documentation in form and substance reasonably satisfactory to (1) the Agent and
(2) the applicable Issuer. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change in Control” means an event or series of events by which (a) any Person,
or two or more Persons acting in concert, acquire beneficial ownership (within
the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934)
of 30% or more (by number of votes) of the outstanding shares of Voting Stock of
PHI; or (b) individuals who on the Closing Date were directors of PHI (the
“Approved Directors”) shall cease for any reason to constitute a majority of the
board of directors of PHI; provided that any individual becoming a member of
such board of directors subsequent to such date whose election or nomination for
election by PHI’s shareholders was approved by a majority of the Approved
Directors shall be deemed to be an Approved Director, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any Person, or two or more
Persons acting in concert, other than a solicitation for the election of one or
more directors by or on behalf of the board of directors.

 

3



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any rule, guideline or
directive by any Governmental Authority; provided, that notwithstanding anything
herein to the contrary, (i) all rules, guidelines or directives promulgated
under or issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act after the Closing Date and (ii) all rules, guidelines or
directives promulgated, issued, adopted or implemented by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to “Basel III: A global regulatory framework
for more resilient banks and banking systems,” after the Closing Date shall, in
the case of each of (i) and (ii) above, be deemed to be a “Change in Law”.

“Closing Date” means the date on which all conditions precedent to the execution
and delivery of this Agreement by the parties have been satisfied.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swingline Loans and in Letters of Credit,
in an aggregate amount not exceeding the amount set forth on Schedule 2 or as
set forth in any Assignment Agreement relating to any assignment that has become
effective pursuant to Section 12.3.2, as such amount may be modified from time
to time pursuant to the terms hereof.

“Consent Date” is defined in Section 2.4.

“Consenting Lender” is defined in Section 2.4.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
such partnership; provided that Contingent Obligations shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation of such other Person or,
if such amount is not stated or is indeterminable, the maximum reasonably
anticipated liability of such Person in respect thereof.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with any Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.11.

“Credit Extension” means the making of an Advance or the issuance of, or
extension of the expiry date for or increase in the amount of, a Letter of
Credit.

 

4



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means an event described in Article VII.

“Defaulting Lender” means, subject to Section 2.23.2, any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrowers in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable Default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, any Issuer, any Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Borrowers, the Agent or any Issuer or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within five
(5) Business Days after written request by the Agent or the Borrowers, to
confirm in writing to the Agent and the Borrowers that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Agent and the Borrowers), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.23.2) upon delivery of written
notice of such determination to the Borrowers, each Issuer, each Swingline
Lender and each Lender.

“Defaulting Lender Amount” is defined in Section 2.23.1(iv).

“Dollar” and “$” means lawful currency of the United States.

“DPL” is defined in the preamble.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water,

 

5



--------------------------------------------------------------------------------

ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the applicable Eurodollar Rate or, if such
Advance is a Swingline Loan, the Eurodollar Market Index Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period therefor, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1.0%) appearing on Reuters Screen LIBOR01
Page (or any successor page) as the London interbank offered rate for deposits
in Dollars at approximately 11:00 A.M. (London time) two (2) Business Days prior
to the first day of such Interest Period having a maturity equal to such
Interest Period. If for any reason such rate is not available, then “Eurodollar
Base Rate” means the rate per annum at which, as determined by the Agent in
accordance with its customary practices, Dollars in an amount comparable to the
Loans then requested are being offered to leading banks at approximately
11:00 A.M. (London time), two (2) Business Days prior to the commencement of the
applicable Interest Period for settlement in immediately available funds by
leading banks in the London interbank market for a period equal to the Interest
Period selected.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.13, bears interest at the applicable Eurodollar Rate or, if such Loan
is a Swingline Loan, the Eurodollar Market Index Rate.

“Eurodollar Market Index Rate” means, with respect to a Swingline Loan, for any
day, the sum of (i) the quotient of (a) the Eurodollar Base Rate for an Interest
Period of one (1) month, divided by (b) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Interest Period, plus (ii) the
Applicable Margin.

“Eurodollar Rate” means, with respect to a Eurodollar Advance (other than a
Swingline Loan) for the relevant Interest Period, the sum of (i) the quotient of
(a) the Eurodollar Base Rate applicable to such Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period, plus (ii) the Applicable Margin.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, each Issuer, the Swingline Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it, by (i) the
jurisdiction under the laws of which such Lender, such Issuer, the Swingline
Lender or the Agent is incorporated or organized or (ii) the jurisdiction in
which such Lender’s, such Issuer’s, the Swingline Lender’s or the Agent’s
principal executive office or such Lender’s applicable Lending Installation is
located.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 2, 2007, by and among the Borrowers, the lenders
party thereto, Citicorp USA, Inc., as syndication agent and Wells Fargo Bank,
National Association (successor-by-merger to Wachovia Bank, National
Association), as administrative agent.

“Existing Letters of Credit” means the letters of credit listed on Schedule 5.

“Extension Date” is defined in Section 2.4.

 

6



--------------------------------------------------------------------------------

“Extension Notice” is defined in Section 2.4.

“Facility Fee Rate” means, at any time for any Borrower, the “Facility Fee Rate”
applicable for such Borrower at such time in accordance with the provisions of
the Pricing Schedule.

“Facility Termination Date” means, with respect to any Borrower, the fifth
anniversary of the Closing Date, as such date may be extended from time to time
pursuant to Section 2.4, or any earlier date on which such Borrower’s Sublimit
is reduced to zero or the obligations of the Lenders to make Credit Extensions
to such Borrower is terminated pursuant to Section 8.1.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published on the next
succeeding Business Day, the average of the quotations for the day of such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent in its sole discretion.

“FERC” means the Federal Energy Regulatory Commission.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the Alternate Base Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.13, bears interest at the Alternate Base Rate.

“FRB” means the Board of Governors of the Federal Reserve System and any
successor thereto.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding LC Obligations with respect to Letters of Credit issued by such
Issuer other than LC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders, funded by such
Defaulting Lender or Cash Collateralized by such Defaulting Lender in accordance
with the terms hereof, and (b) with respect to any Swingline Lender, such
Defaulting Lender’s Pro Rata Share of outstanding Swingline Loans made by such
Swingline Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders, funded by such
Defaulting Lender or Cash Collateralized by such Defaulting Lender in accordance
with the terms hereof.

“Governmental Authority” means the government of the United States, or of any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” is defined in Section 12.5.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by any
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interest of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by such
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of

 

7



--------------------------------------------------------------------------------

which consist of (A) subordinated debt of such Borrower or a Subsidiary of such
Borrower, and (B) payments made from time to time on the subordinated debt.

“Increase Notice” is defined in Section 2.2.

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances or similar instruments, (v) obligations of such Person
to purchase accounts, securities or other Property arising out of or in
connection with the sale of the same or substantially similar accounts,
securities or Property, (vi) Capitalized Lease Obligations, (vii) net
liabilities under interest rate swap, exchange or cap agreements, obligations or
other liabilities with respect to accounts or notes, (viii) obligations under
any Synthetic Lease which, if such Synthetic Lease were accounted for as a
Capitalized Lease, would appear on a balance sheet of such Person, (ix) unpaid
reimbursement obligations in respect of letters of credit issued for the account
of such Person and (x) Contingent Obligations in respect of Indebtedness of the
types described above.

“Initial Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below:

 

Borrower

   Initial Sublimit  

PHI

   $ 750,000,000   

PEPCO

   $ 250,000,000   

DPL

   $ 250,000,000   

ACE

   $ 250,000,000   

“Intangible Transition Property” means assets described as “bondable transition
property” in the New Jersey Transition Bond Statute.

“Interest Period” means, with respect to a Eurodollar Advance (other than a
Swingline Loan), a period of one, two, three or six months commencing on a
Business Day selected by the applicable Borrower pursuant to this Agreement;
provided that with respect to any period during the period commencing 30 days
prior to the Facility Termination Date, the applicable Borrower may select a
period of one or two weeks commencing on a Business Day selected by such
Borrower pursuant to this Agreement. Such one, two, three or six month Interest
Period shall end on the day which corresponds numerically to such date one, two,
three or six months thereafter, provided that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided that if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day. No Borrower may select an Interest Period which ends
after the scheduled Facility Termination Date. No more than eight (8) Eurodollar
Loans may be in effect at any time.

 

8



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer” means (a) with respect to Letters of Credit issued hereunder after the
Closing Date, Wells Fargo, Bank of America, N.A. or an Alternate LC Issuer, in
each case in its capacity as issuer of such Letters of Credit and (b) with
respect to the Existing Letters of Credit, the issuer of such Existing Letters
of Credit as set forth on Schedule 5, which such Existing Letters of Credit may
each be replaced or renewed with a Letter of Credit issued by Wells Fargo, Bank
of America, N.A. or an Alternate LC Issuer.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuer and a Borrower (or any Subsidiary) or in favor of the Issuer
and relating to such Letter of Credit.

“LC Fee Rate” means, at any time for any Borrower, the “LC Fee Rate” applicable
for such Borrower at such time in accordance with the provisions of the Pricing
Schedule.

“LC Obligations” means, with respect to any Borrower at any time, the sum,
without duplication, of (a) the aggregate undrawn stated amount of all Letters
of Credit issued for the account of such Borrower at such time plus (b) all
Reimbursement Obligations of such Borrower at such time. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lender” is defined in the preamble.

“Lender Termination Date” is defined in Section 2.4.

“Lending Installation” means, with respect to a Lender, the office, branch,
subsidiary or affiliate of such Lender specified as such in its Administrative
Questionnaire or otherwise selected by such Lender pursuant to Section 2.19.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.21.1
and any Existing Letter of Credit.

“Letter of Credit Application” is defined in Section 2.21.3.

“Letter of Credit Payment Date” is defined in Section 2.21.5.

“Letter of Credit Sublimit” means the lesser of (a) $500,000,000 and (b) the
Aggregate Commitment. The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Commitment.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, but excluding the interest
of a lessor under any operating lease).

“Loans” means the collective reference to the Revolving Loans and the Swingline
Loans.

 

9



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Letters of Credit and the
Letter of Credit Applications.

“Material Adverse Effect” means, with respect to any Borrower, a material
adverse effect on (i) the business, Property, financial condition or results of
operations of such Borrower and its Subsidiaries taken as a whole, (ii) the
ability of such Borrower to perform its obligations under the Loan Documents or
(iii) the validity or enforceability of any of the Loan Documents to which such
Borrower is a party or the rights or remedies of the Agent, the Issuers, the
Swingline Lender or the Lenders against such Borrower thereunder; provided that
in no event shall any Permitted PHI Asset Sale, individually or in the
aggregate, be deemed to cause or result in a Material Adverse Effect.

“Material Indebtedness” is defined in Section 7.5.

“Maximum Sublimit”

 

Borrower

  

Maximum Sublimit

PHI

   $1,250,000,000

ACE

   Lesser of (a) $500,000,000 and (b) the maximum amount of short-term debt that
ACE is authorized to have outstanding by Applicable Governmental Authorities
minus any other applicable short-term debt of ACE.

DPL

   Lesser of (a) $500,000,000 and (b) the maximum amount of short-term debt that
DPL is authorized to have outstanding by Applicable Governmental Authorities
minus any other applicable short-term debt of DPL.

PEPCO

   Lesser of (a) $500,000,000 and (b) the maximum amount of short-term debt that
PEPCO is authorized to have outstanding by Applicable Governmental Authorities
minus any other applicable short-term debt of PEPCO.

“Modify” and “Modification” are defined in Section 2.21.1.

“Moody’s” means Moody’s Investors Service, Inc.

 

10



--------------------------------------------------------------------------------

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which any Borrower or any other member of
the Controlled Group is a party to which more than one employer is obligated to
make contributions.

“Net Worth” means, with respect to any Borrower at any time, the sum, without
duplication, at such time of (a) such Borrower’s stockholders’ equity plus
(b) all Preferred Stock of such Borrower (excluding any Preferred Stock which is
mandatorily redeemable on or prior to the scheduled Facility Termination Date).

“New Jersey Transition Bond Statute” means the New Jersey Electric Discount and
Energy Corporation Act as in effect on the date hereof.

“Non-Consenting Lender” is defined in Section 2.4.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Borrower, Indebtedness of
such Borrower or any Subsidiary of such Borrower (excluding Nonrecourse
Transition Bond Debt) secured by a Lien on the Property of such Borrower or such
Subsidiary, as the case may be, the sole recourse for the payment of which is
such Property and where neither PHI nor any of its Subsidiaries is liable for
any deficiency after the application of the proceeds of such Property.

“Nonrecourse Transition Bond Debt” means obligations evidenced by Transition
Bonds rated investment grade or better by S&P or Moody’s, representing a
securitization of Intangible Transition Property as to which obligations no
Borrower nor any Subsidiary of a Borrower (other than a Special Purpose
Subsidiary) has any direct or indirect liability (whether as primary obligor,
guarantor, surety, provider of collateral security, through a put option, asset
repurchase agreement, capital maintenance agreement or debt subordination
agreement, or through any other right or arrangement of any nature providing
direct or indirect assurance of payment or performance of any such obligation in
whole or in part), except for liability to repurchase Intangible Transition
Property conveyed to the securitization vehicle, on terms and conditions
customary in receivables securitizations, in the event such Intangible
Transition Property violates representations and warranties of scope customary
in receivables securitizations.

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” means any promissory note substantially in the form of Exhibit C issued
at the request of a Lender or the Swingline Lender pursuant to Section 2.15.

“Obligations” means, with respect to any Borrower, all unpaid principal of the
Loans to such Borrower, all Reimbursement Obligations of such Borrower, all
accrued and unpaid interest on such Loans and Reimbursement Obligations, all
accrued and unpaid fees payable by such Borrower and all expenses,
reimbursements, indemnities and other obligations payable by such Borrower to
the Agent, any Issuer, the Swingline Lender, any Lender or any other Indemnified
Party arising under any Loan Document.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Taxes” is defined in Section 3.5(ii).

 

11



--------------------------------------------------------------------------------

“Outstanding Credit Extensions” means, with respect to any Borrower, the sum of
the aggregate principal amount of all outstanding Loans to such Borrower plus
all LC Obligations of such Borrower.

“Participants” is defined in Section 12.2.1.

“Payment Date” means the last Business Day of each March, June, September and
December.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“PCI” means Potomac Capital Investment Corporation.

“PEPCO” is defined in the preamble.

“Permitted ACE Liens” means the Lien of the Mortgage and Deed of Trust dated
January 15, 1937 between ACE and The Bank of New York Mellon.

“Permitted DPL Liens” means the Lien of the Mortgage and Deed of Trust dated
October 1, 1943 between DPL and The Bank of New York Mellon.

“Permitted PEPCO Liens” means (a) the Lien of the Mortgage and Deed of Trust
dated July 1, 1936 from PEPCO to The Bank of New York Mellon and (b) the Lien
created by the $152,000,000 sale/leaseback on November 30, 1994 of PEPCO’s
control center.

“Permitted PHI Asset Sale” means the sale of (a) the centralized steam and
chilled water production facility located on an approximately three-quarter acre
site on the northeastern corner of the intersection of Atlantic and Ohio Avenues
in Atlantic City, New Jersey and related distribution facilities; (b) the
centralized steam and chilled water production facility located at 800 King
Street in Wilmington, Delaware and related distribution facilities,
(c) ownership interests in cross-border leveraged leases and related assets
owned by PCI and its Subsidiaries and (d) the assets of PHI permitted to be sold
or otherwise disposed of pursuant to that certain consent to the Existing Credit
Agreement, dated as of May 5, 2010, by and among the Borrowers, the Required
Lenders and Wells Fargo, as administrative agent, attached hereto on Schedule 6.

“Permitted PHI Liens” means (a) Liens on assets of Conectiv Energy Supply, Inc.
or any other Subsidiary of PHI (other than a Subsidiary Borrower or any
Subsidiary thereof) which is engaged primarily in the energy trading business (a
“Trading Subsidiary”) to secure obligations arising under energy trading
agreements entered into in the ordinary course of business and Liens on cash
collateral to secure guaranties by PHI of the obligations of any Trading
Subsidiary under such energy trading agreements, provided that the aggregate
amount of all such cash collateral granted by PHI shall not at any time exceed
(i) $175,000,000 from the Closing Date until December 31, 2011,
(ii) $100,000,000 from January 1, 2012 until November 30, 2012 and
(iii) $25,000,000 thereafter; (b) Liens on the interests of (i) Pepco Energy
Services, Inc., or any other Subsidiary of PHI (other than a Subsidiary Borrower
or any Subsidiary thereof) which may hereafter own the stock of Conectiv Thermal
Systems, Inc. (“CTS”) (such Subsidiary, the “CTS Parent”), in the capital stock
of CTS, (ii) CTS in Atlantic Jersey Thermal Systems, Inc. (“AJTS”), Thermal
Energy Limited Partnership I (“TELP I”) and ATS Operating Services, Inc. and
(iii) AJTS in TELP I, in each case securing Indebtedness of CTS for which
neither PHI nor any of its Subsidiaries (other than CTS and its Subsidiaries
and, solely with respect to the pledge of its interest in the capital stock of
CTS, the CTS Parent) has any liability (contingent or otherwise); (c) Liens
granted by a bankruptcy remote Subsidiary (the “SPV”) of PHI to facilitate a
structured financing in an amount not

 

12



--------------------------------------------------------------------------------

exceeding $200,000,000; and (d) Liens on the stock or assets of one or more
Subsidiaries of PHI, other than PEPCO, DPL or ACE, in favor of the SPV.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“PHI” is defined in the preamble.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
to which any Borrower or any other member of the Controlled Group sponsors,
maintains or contributes or has an obligation to contribute.

“Preferred Stock” means, with respect to any Person, equity interests issued by
such Person that are entitled to a preference or priority over any other equity
interests issued by such Person upon any distribution of such Person’s property
and assets, whether by dividend or upon liquidation.

“Pricing Schedule” means Schedule 1 hereto.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo at its principal office in Charlotte,
North Carolina as its prime rate. Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in the Prime Rate
occurs. The parties hereto acknowledge that the rate announced publicly by Wells
Fargo as its Prime Rate is an index or base rate and shall not necessarily be
the lowest or best rate charged to its customers or other banks.

“Prior Facility Termination Date” is defined in Section 2.4.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to any Lender, the percentage which such
Lender’s Commitment constitutes of the Aggregate Commitment (and/or, to the
extent the Commitments have terminated, the percentage which such Lender’s
Revolving Loans, participation in Swingline Loans and participation in LC
Obligations constitutes of the aggregate principal amount of all Loans and LC
Obligations). The initial Pro Rata Share of each Lender is set forth on Schedule
2.

“Public Reports” means, with respect to each Borrower, its annual report on Form
10-K for the year ended December 31, 2010, its quarterly report on Form 10-Q for
the quarter ended March 31, 2011 and its current reports on Form 8-K filed with
the SEC.

“Purchasers” is defined in Section 12.3.1.

“Reimbursement Obligations” means, with respect to any Borrower at any time, the
aggregate amount of all obligations of such Borrower then outstanding under
Section 2.21.6 to reimburse any Issuer for amounts paid by such Issuer in
respect of one or more drawings under Letters of Credit.

“Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA, with respect to a Plan, excluding, however, such events as to which the
PBGC has waived the requirement of Section 4043(a) of ERISA that it be notified
within 30 days of the occurrence of such event, provided that a failure to meet
the minimum funding standard of Section 412 of the Code and of Section 302 of
ERISA

 

13



--------------------------------------------------------------------------------

shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.

“Requested Commitment Increase” is defined in Section 2.2.

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated, more
than 50% of the aggregate unpaid principal amount of the Outstanding Credit
Extensions to all Borrowers; provided that if any Lender shall be a Defaulting
Lender at such time, then there shall be excluded from the determination of
Required Lenders, Obligations (including participations therein) owing to such
Defaulting Lender and such Defaulting Lender’s Commitments.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D of the FRB on Eurocurrency
liabilities.

“Revolving Loan” means, with respect to a Lender, any revolving loan made by
such Lender pursuant to Article II (or any conversion or continuation thereof),
but excluding any Swingline Loan.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

“Securitization Transaction” means any sale, assignment or other transfer by a
Borrower or a Subsidiary thereof of accounts receivable or other payment
obligations owing to such Borrower or such Subsidiary or any interest in any of
the foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit accounts related thereto, and any collateral,
guaranties or other property or claims in favor of such Borrower or such
Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.

“Significant Subsidiary” means, with respect to any Borrower, a “significant
subsidiary” (as defined in Regulation S-X of the SEC as in effect on the date of
this Agreement) of such Borrower; provided that each of PEPCO, DPL and ACE shall
at all times be a Significant Subsidiary of PHI.

“Single Employer Plan” means, with respect to a Borrower, a Plan maintained by
such Borrower or any member of the Controlled Group for employees of such
Borrower or any member of the Controlled Group.

“SPC” is defined in Section 12.5.

“SPV” is defined in the definition of Permitted PHI Liens.

“Special Purpose Subsidiary” means a direct or indirect wholly owned corporate
Subsidiary of ACE, substantially all of the assets of which are Intangible
Transition Property and proceeds thereof, formed solely for the purpose of
holding such assets and issuing Transition Bonds and, which complies with the
requirements customarily imposed on bankruptcy-remote corporations in
receivables securitizations.

 

14



--------------------------------------------------------------------------------

“Sublimit” means, with respect to each Borrower, its Initial Sublimit, as the
same may be modified from time to time pursuant to Sections 2.2 and 2.7;
provided that a Borrower’s Sublimit shall at no time exceed such Borrower’s
Maximum Sublimit.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, business trust,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.

“Subsidiary Borrower” means each of PEPCO, DPL and ACE; and “Subsidiary
Borrowers” means all of the foregoing.

“Substantial Portion” means, at any time with respect to the Property of any
Person, Property which represents more than 10% of the consolidated assets of
such Person and its Subsidiaries as shown in the consolidated financial
statements of such Person and its Subsidiaries as at the last day of the
preceding fiscal year of such Person.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to any
Borrower pursuant to Section 2.1(b).

“Swingline Sublimit” means, at any time, an amount equal to ten percent (10%) of
the Aggregate Commitment. The Swingline Sublimit is part of, and not in addition
to, the Aggregate Commitment.

“Syndication Agent” is defined in the preamble.

“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease or (b) any other agreement pursuant to which a Person obtains
the use or possession of property and which creates obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing which arise from or relate to any payment made hereunder or under
any Note or Letter of Credit Application, but excluding Excluded Taxes and Other
Taxes.

“Total Capitalization” means, with respect to any Borrower at any time, the sum
of the Total Indebtedness of such Borrower plus the Net Worth of such Borrower,
each calculated at such time.

“Total Indebtedness” means, with respect to any Borrower at any time, all
Indebtedness of such Borrower and its Subsidiaries at such time determined on a
consolidated basis in accordance with Agreement Accounting Principles,
excluding, to the extent otherwise included in Indebtedness of such Borrower or
any of its Subsidiaries, (a) any Nonrecourse Transition Bond Debt; (b) any other
Nonrecourse Indebtedness of PHI and its Subsidiaries (excluding any Subsidiary
Borrower and its Subsidiaries) to the extent that the aggregate amount of such
Nonrecourse Indebtedness does not exceed $200,000,000; and (c) all Indebtedness
of PCI and, without duplication, of PHI the proceeds of which were used to make
loans or advances to PCI, in an aggregate amount not exceeding the lesser of
(i) the

 

15



--------------------------------------------------------------------------------

fair market value of the equity collateral accounts in PCI’s energy leveraged
lease portfolio or (ii) $700,000,000.

“Transferee” is defined in Section 12.4.

“Transition Bonds” means bonds described as “transition bonds” in the New Jersey
Transition Bond Statute.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“United States” means the United States of America.

“Voting Stock” means, with respect to any Person, voting stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

1.2 Interpretation.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of such terms.

(b) Article, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of this Agreement; and (ii) references to any statute or regulation are to
be construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such statute or regulation.

(f) Unless otherwise expressly provided herein, references herein shall be
references to Eastern time (daylight or standard as applicable).

1.3 Accounting.

 

16



--------------------------------------------------------------------------------

(a) Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with Agreement Accounting Principles, except that any calculation
or determination which is to be made on a consolidated basis shall be made for
the applicable Borrower and all of its Subsidiaries, including those
Subsidiaries of such Borrower, if any, which are unconsolidated on such
Borrower’s audited financial statements.

(b) If at any time any change in Agreement Accounting Principles would affect
the computation of any financial ratio or requirement set forth herein with
respect to any Borrower and either such Borrower or the Required Lenders shall
so request, the Agent, the Lenders and such Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in Agreement Accounting Principles (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with Agreement
Accounting Principles as in effect prior to such change and (ii) such Borrower
shall provide to the Agent and the Lenders financial statements and other
documents required under this Agreement setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in Agreement Accounting Principles.

ARTICLE II

THE CREDITS

2.1 Commitments.

(a) Revolving Loans. Each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make Revolving Loans to any Borrower, to
participate in Swingline Loans made to any Borrower and to participate in
Letters of Credit issued upon the request of any Borrower, in amounts not to
exceed in the aggregate at any one time outstanding the amount of such Lender’s
Commitment; provided that, except as set forth in Section 2.23.1(ii), (i) the
aggregate principal amount of all Revolving Loans by such Lender to any Borrower
shall not exceed such Lender’s Pro Rata Share of the aggregate principal amount
of all Revolving Loans to such Borrower; (ii) such Lender’s participation in
Letters of Credit issued for the account of any Borrower shall not exceed such
Lender’s Pro Rata Share of all LC Obligations of such Borrower; (iii) such
Lender’s participation in Swingline Loans to any Borrower shall not exceed such
Lender’s Pro Rata Share of all Swingline Loans to such Borrower; (iv) for any
Borrower, the Outstanding Credit Extensions to such Borrower shall at no time
exceed such Borrower’s respective Sublimit and (v) the LC Obligations of all
Borrowers collectively shall not at any time exceed the Letter of Credit
Sublimit. Within the foregoing limits, each Borrower may from time to time
borrow, prepay pursuant to Section 2.9 and reborrow hereunder prior to the
Facility Termination Date for such Borrower.

(b) Swingline Loans.

(i) Subject to the terms and conditions set forth in this Agreement, the
Swingline Lender, in its individual capacity, shall make Swingline Loans to any
Borrower from time to time from the Closing Date through, but not including, the
Facility Termination Date; provided, that the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the Swingline Sublimit. To request a Swingline Loan, a Borrower shall
notify the Agent in accordance with Section 2.10 hereof. The Borrowers shall be
entitled to borrow, repay

 

17



--------------------------------------------------------------------------------

and reborrow Swingline Loans in accordance with the terms and subject to the
conditions of this Agreement.

(ii) The Swingline Lender may, at any time and from time to time, give written
notice to the Agent (a “Swingline Borrowing Notice”), on behalf of the
applicable Borrower (and each Borrower hereby irrevocably authorizes and directs
the Swingline Lender to act on its behalf), requesting that the Lenders
(including the Swingline Lender) make Revolving Loans to such Borrower in an
amount equal to the unpaid principal amount of any Swingline Loan. The Swingline
Borrowing Notice shall include the information with respect to each Revolving
Loan set forth in Section 2.10. The Swingline Lender shall provide a copy of any
such notice to the applicable Borrower. Subject to Section 2.23.1(ii), each
Lender shall make a Revolving Loan in same day funds in an amount equal to its
respective Pro Rata Share of Revolving Loans as required to repay the Swingline
Loan outstanding to the Swingline Lender promptly upon receipt of a Swingline
Borrowing Notice but in no event later than 1:00 p.m. on the next succeeding
Business Day after such Swingline Borrowing Notice is received. On the date of
such Revolving Loan, the Swingline Loan (including the Swingline Lender’s Pro
Rata Share thereof, in its capacity as a Lender) shall be deemed to be repaid
with the proceeds thereof and shall thereafter be reflected as a Revolving Loan
on the books and records of the Agent. Except as set forth in
Section 2.23.1(ii), no Lender’s obligation to fund its respective Pro Rata Share
of a Swingline Loan shall be affected by any other Lender’s failure to fund its
Pro Rata Share of any Swingline Loan, nor shall any Lender’s Pro Rata Share be
increased as a result of any such failure of any other Lender to fund its Pro
Rata Share of any Swingline Loan.

(iii) If not repaid earlier, each Borrower shall pay to the Swingline Lender the
amount of each Swingline Loan within 14 days of receipt of such Swingline Loan.
If any portion of any such amount paid to the Swingline Lender shall be
recovered by or on behalf of any Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Lenders in accordance with their respective Pro Rata Share
(unless the amounts so recovered by or on behalf of such Borrower pertain to a
Swingline Loan extended after the occurrence and during the continuance of a
Default of which the Agent has received notice in the manner required pursuant
to Section 10.9 and which such Default has not been waived pursuant to the terms
hereof).

(iv) Each Lender acknowledges and agrees that its obligation to repay Swingline
Loans in accordance with the terms of this Section is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Article IV. Further,
each Lender agrees and acknowledges that if prior to the repayment of any
outstanding Swingline Loans pursuant to this Section, one of the events
described in Section 7.6 or 7.7 shall have occurred, or if a Revolving Loan may
not be (as determined in the reasonable discretion of the Agent), or is not,
made in accordance with the foregoing provisions, each Lender will, subject to
Section 2.23.1(ii), on the date the applicable Revolving Loan would have been
made, purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share of the aggregate amount of such Swingline
Loan. Each Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender (including pursuant to a participation made by
the Swingline Lender) its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded).

2.2 Increase in Commitments.

 

18



--------------------------------------------------------------------------------

(a) At any time prior to the Facility Termination Date, the Borrowers shall have
the ability, in consultation with the Agent and through written notice to the
Agent, substantially in the form of Exhibit D (the “Increase Notice”), to
request increases in the Aggregate Commitment (each, a “Requested Commitment
Increase”); provided that (i) no Lender shall have any obligation to participate
in any Requested Commitment Increase, (ii) the aggregate principal amount of all
such increases shall not exceed $500,000,000, (iii) each such Requested
Commitment Increase shall be in a minimum principal amount of $50,000,000 or, if
less, the maximum remaining amount permitted pursuant to clause (ii) above,
(iv) any such increase shall be allocated among each Borrower’s Sublimit in
accordance with the Increase Notice (it being understood that any such Sublimit
changes shall not count as one of the eight Sublimit reallocations the Borrowers
are permitted each fiscal year under Section 2.7(c)), (v) the other terms and
documentation in respect of such Requested Commitment Increase shall be
reasonably satisfactory to the Agent and (vi) no Default or Unmatured Default
shall have occurred and be continuing or would result from the proposed
Requested Commitment Increase.

(b) The Agent shall promptly give notice of such Requested Commitment Increase
to the Lenders. Each Lender shall notify the Agent within ten (10) Business Days
(or such longer period of time which may be agreed upon by the Agent and the
Borrowers and communicated to the Lenders) from the date of delivery of such
notice to the Lenders whether or not it offers to increase its Commitment and,
if so, by what amount. Any Lender not responding within such time period shall
be deemed to have declined to offer to increase its Commitment. The Agent shall
notify the Borrowers of the Lenders’ responses to each request made hereunder.
The Borrowers shall have the right at their sole discretion to accept or reject
in whole or in part any offered Commitment increase or at their own expense to
solicit a Commitment from any third party financial institution reasonably
acceptable to the Agent. Any such financial institution (if not already a Lender
hereunder) shall become a party to this Agreement, as a Lender pursuant to a
joinder agreement in form and substance reasonably satisfactory to the Agent and
the Borrowers.

(c) Upon the completion of each Requested Commitment Increase, (i) entries in
the accounts maintained pursuant to Section 2.15 will be revised to reflect the
revised Commitments and Pro Rata Shares of each of the Lenders (including each
new Lender becoming a party to this Agreement pursuant to clause (b) above),
(ii) subject to Section 2.23.1(ii), the outstanding Revolving Loans will be
reallocated on the effective date of such increase among the Lenders in
accordance with their revised Pro Rata Shares and the Lenders (including each
new Lender becoming a party to this Agreement pursuant to clause (b) above)
agree to make all payments and adjustments necessary to effect such reallocation
and the Borrowers shall pay any and all costs required in connection with such
reallocation as if such reallocation were a prepayment and (iii) the Maximum
Sublimit of each Borrower shall be increased in accordance with the Increase
Notice (provided that no Borrower’s Maximum Sublimit shall exceed the Aggregate
Commitment).

2.3 Required Payments; Termination. All outstanding Advances to any Borrower and
all other unpaid Obligations of such Borrower shall be paid in full by such
Borrower on the Facility Termination Date for such Borrower.

2.4 Extension of Facility Termination Date.

(a) The Borrowers may, no earlier than 60 days and no later than 30 days prior
to each anniversary of the Closing Date (such anniversary, an “Extension Date”),
request through written notice to the Agent substantially in the form of Exhibit
E (the “Extension Notice”), that the Lenders extend the then existing Facility
Termination Date for an additional one year period;

 

19



--------------------------------------------------------------------------------

provided that the Borrowers may not extend the then-existing Facility
Termination Date pursuant to this Section 2.4 more than two (2) times during the
term of this Agreement. Each Lender, acting in its sole discretion, shall, by
notice to the Agent no earlier than 30 days prior to the applicable Extension
Date and no later than the applicable Extension Date (except with respect to the
year in which the then existing Facility Termination Date shall occur, in which
case such written notice shall be delivered by the Lenders no later than 30 days
prior to the then existing Facility Termination Date) (such date, the “Consent
Date”), advise the Agent in writing of its desire to extend (any such Lender, a
“Consenting Lender”) or not to so extend (any such Lender, a “Non-Consenting
Lender”) such date. Any Lender that does not advise the Agent by the Consent
Date shall be deemed to be a Non-Consenting Lender. No Lender shall be under any
obligation or commitment to extend the then existing Facility Termination Date.
The election of any Lender to agree to such extension shall not obligate any
other Lender to agree to such extension.

(b) If (and only if) Lenders holding Commitments that aggregate more than 50% of
the Aggregate Commitment on the Consent Date shall have agreed to such
extension, then the then existing Facility Termination Date applicable to the
Consenting Lenders shall be extended to the date that is one year after the then
existing Facility Termination Date. All Revolving Loans of each Non-Consenting
Lender shall be subject to the then existing Facility Termination Date, without
giving effect to such extension (such date, the “Prior Facility Termination
Date”). In the event of an extension of the then existing Facility Termination
Date pursuant to this Section 2.4, the Borrowers shall have the right, at their
own expense, to solicit commitments from existing Lenders and/or third party
financial institutions reasonably acceptable to the Agent to replace the
Commitment of any Non-Consenting Lenders for the remaining duration of the
Facility. Any such financial institution (if not already a Lender hereunder)
shall become a party to this Agreement, as a Lender pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Agent and the
Borrowers. The Commitment of each Non-Consenting Lender and all Revolving Loans
and other amounts payable hereunder to each Non-Consenting Lender shall
terminate on the date (such date, the “Lender Termination Date”) that is the
earlier of (i) the Prior Facility Termination Date and (ii) the date such
Non-Consenting Lender has been replaced pursuant to this Section 2.4(b), and, to
the extent such Non-Consenting Lender’s Commitment is not replaced as provided
above, the Aggregate Commitment hereunder shall be reduced by the amount of the
Commitments of such Non-Consenting Lenders so terminated on the Lender
Termination Date. Any such reduction in the Aggregate Commitment shall be
allocated among each Borrower’s Sublimit in accordance with the written notice
of the Borrowers to the Agent.

(c) Effective on and after the Lender Termination Date, (i) each of the
Non-Consenting Lenders shall be automatically released from their respective
risk participation obligations under Section 2.21 with respect to any
outstanding Letters of Credit, (ii) the risk participation obligation of each
Lender (other than the Non-Consenting Lenders) under Section 2.21 with respect
to any outstanding Letters of Credit (and the related LC Obligations) shall be
automatically adjusted to equal such Lender’s Pro Rata Share of such Letters of
Credit (and the related LC Obligations), (iii) each of the Non-Consenting
Lenders shall be automatically released from their respective risk participation
obligations under Section 2.1(b) with respect to any outstanding Swingline
Loans, and (iv) the risk participation obligation of each Lender (other than the
Non-Consenting Lenders) under Section 2.1(b) with respect to any outstanding
Swingline Loans shall be automatically adjusted to equal such Lender’s Pro Rata
Share of such Swingline Loans.

 

20



--------------------------------------------------------------------------------

2.5 Ratable Loans. Except as set forth in Section 2.23.1(ii), each Advance
(other than Swingline Loans) hereunder shall be made by the Lenders ratably in
accordance with their Pro Rata Shares.

2.6 Types of Advances. The Advances (other than Swingline Loans) to any Borrower
may be Floating Rate Advances or Eurodollar Advances, or a combination thereof,
as selected by such Borrower in accordance with Sections 2.10 and 2.11.

2.7 Facility Fee; Reductions in Aggregate Commitment; Changes to Sublimits.

(a) Subject to Section 2.23.1(v), each Borrower agrees to pay to the Agent for
the account of the Lenders according to their Pro Rata Shares a facility fee at
a per annum rate equal to the Facility Fee Rate for such Borrower on the daily
amount of each Borrower’s Sublimit; provided that if the obligations of the
Lenders to make Credit Extensions to a Borrower have been terminated pursuant to
Section 8.1, the facility fee shall be based on the Outstanding Credit
Extensions to such Borrower. Facility fees payable by each Borrower shall accrue
from the Closing Date to the Facility Termination Date for such Borrower (or, if
later, to the date all of such Borrower’s Obligations have been paid in full)
and shall be payable on each Payment Date and on the Facility Termination Date
(and, if applicable, thereafter on demand).

(b) The Borrowers may reduce the Aggregate Commitment (and, in turn, the
Borrowers’ Sublimits shall be adjusted so that the sum of the Sublimits of all
of the Borrowers equals such reduced Aggregate Commitment) ratably among the
Lenders in accordance with their Pro Rata Shares, and in integral multiples of
$10,000,000, upon at least three Business Days’ written notice to the Agent,
which notice shall specify the amount of any such reduction, provided that no
Borrower’s Sublimit may be reduced below the amount of the Outstanding Credit
Extensions to such Borrower.

(c) The Borrowers may reallocate amounts of the Aggregate Commitment among the
respective Sublimits of the Borrowers (i.e., increase the Sublimits of one or
more Borrowers and decrease the Sublimits of one or more other Borrowers by the
same aggregate amount); provided that (i) each Sublimit shall be a multiple of
$10,000,000 at all times, (ii) the Borrowers shall provide at least three
Business Days’ written notice to the Agent, which notice shall specify the
amount of any such reallocation, (iii) no Borrower’s Sublimit may be reduced
below the amount of the Outstanding Credit Extensions to such Borrower nor
increased to an amount greater than such Borrower’s Maximum Sublimit, (iv) the
sum of the Sublimits of the respective Borrowers shall at all times equal the
aggregate amount of the Aggregate Commitment, (v) the aggregate number of
reallocations that the Borrowers may undertake pursuant to this subsection
(c) shall not exceed eight (8) reallocations per fiscal year during the term of
this Agreement (it being understood that increasing or decreasing the Sublimits
of any or all of the Borrowers on a single occasion shall constitute only one
(1) reallocation), and (vi) any such increase in a Borrower’s Sublimit shall be
accompanied or preceded by evidence reasonably satisfactory to the Agent as to
appropriate corporate authorization therefor.

2.8 Minimum Amount of Each Advance. Each Advance shall be in the amount of
$10,000,000 or a higher integral multiple of $1,000,000 (or, in the case of a
Swingline Loan, in the amount of $500,000 or a higher integral multiple of
$100,000); provided that any Floating Rate Advance may be in the amount of the
unused Aggregate Commitment or in the amount of the applicable Borrower’s unused
Sublimit.

2.9 Prepayments.

 

21



--------------------------------------------------------------------------------

(a) Mandatory. If at any time, a Borrower’s Outstanding Credit Extensions exceed
such Borrower’s Sublimit, such Borrower shall immediately prepay Loans (or if
all Loans to such Borrower have been paid, prepay LC Obligations) in an amount
(rounded upward, if necessary, to an integral multiple of $1,000,000) sufficient
to eliminate such excess.

(b) Voluntary. Any Borrower may from time to time prepay, without penalty or
premium, all outstanding Floating Rate Advances to such Borrower, or any portion
of the outstanding Floating Rate Advances to such Borrower in the amount of
$10,000,000 or a higher integral multiple of $1,000,000, upon one Business Day’s
prior notice to the Agent. Any Borrower may from time to time prepay, without
penalty or premium, all outstanding Swingline Loans to such Borrower, or any
portion of the outstanding Swingline Loans to such Borrower in the amount of
$500,000 or a higher integral multiple of $100,000, on any Business Day if
notice is given to the Agent by 1:00 p.m. on such Business Day. Any Borrower may
from time to time prepay, all outstanding Eurodollar Advances (other than
Swingline Loans) to such Borrower, or any portion of the outstanding Eurodollar
Advances to such Borrower in the amount of $10,000,000 or a higher integral
multiple of $1,000,000, upon three Business Days’ prior notice to the Agent.

(c) Any prepayment of Eurodollar Advances shall be without premium or penalty
but shall be subject to the payment of any funding indemnification amounts
covered by Section 3.4.

2.10 Method of Selecting Types and Interest Periods for New Advances. The
applicable Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance (other than a Swingline Loan), the Interest Period applicable
thereto from time to time. All Swingline Loans shall bear interest at the
Eurodollar Market Index Rate. The applicable Borrower shall give the Agent
irrevocable notice (a “Borrowing Notice”) not later than 11:00 a.m. (Charlotte,
North Carolina time) on the Borrowing Date of each Floating Rate Advance and
each Swingline Loan to such Borrower and three Business Days before the
Borrowing Date for each Eurodollar Advance (other than a Swingline Loan) to such
Borrower, specifying:

(i) the Borrowing Date, which shall be a Business Day, of such Advance,

(ii) the aggregate amount of such Advance,

(iii) the Type of Advance selected, and

(iv) in the case of each Eurodollar Advance (other than a Swingline Loan), the
Interest Period applicable thereto.

Not later than 1:00 p.m. (Charlotte, North Carolina time) on each Borrowing Date
for each Revolving Loan, each Lender shall make available its Revolving Loan or
Revolving Loans in funds immediately available in Charlotte, North Carolina to
the Agent at its address specified pursuant to Article XIII. The Agent will
promptly make the funds so received from the Lenders available to the applicable
Borrower at the Agent’s aforesaid address. Not later than 1:00 p.m. (Charlotte,
North Carolina time) on each Borrowing Date for each Swingline Loan, the
Swingline Lender shall make available its Swingline Loan in funds immediately
available to the applicable Borrower at the Agent’s aforesaid address.

2.11 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.11 or
are repaid in accordance with Section 2.9. Each

 

22



--------------------------------------------------------------------------------

Eurodollar Advance (other than Swingline Loans) shall continue as a Eurodollar
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into a Floating
Rate Advance unless (x) such Eurodollar Advance is or was repaid in accordance
with Section 2.9 or (y) the applicable Borrower shall have given the Agent a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such Eurodollar Advance continue as a Eurodollar Advance for a
subsequent Interest Period. Subject to the terms of Section 2.8 any Borrower may
elect from time to time to convert all or any part of a Floating Rate Advance
into a Eurodollar Advance. Such Borrower shall give the Agent irrevocable notice
(a “Conversion/Continuation Notice”) of each conversion of a Floating Rate
Advance into a Eurodollar Advance or continuation of a Eurodollar Advance not
later than 11:00 a.m. (Charlotte, North Carolina time) at least three Business
Days prior to the date of the requested conversion or continuation, specifying:

(i) the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

(iii) the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.12 Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Advance is made or is converted from a Eurodollar Advance into a Floating
Rate Advance pursuant to Section 2.11 to the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.11, at a rate per annum equal to
the Alternate Base Rate for such day. Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurodollar
Advance (other than Swingline Loans) shall bear interest on the outstanding
principal amount thereof from the first day of each Interest Period applicable
thereto to the last day of such Interest Period at the Eurodollar Rate
applicable to such Eurodollar Advance based upon the applicable Borrower’s
selections under Sections 2.10 and 2.11 and otherwise in accordance with the
terms hereof. Each Swingline Loan shall bear interest on the outstanding
principal amount thereof at either the Alternate Base Rate or the Eurodollar
Market Index Rate and otherwise in accordance with the terms hereof.

2.13 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.10 or 2.11, during the continuance of a Default or
Unmatured Default with respect to a Borrower, (a) the Required Lenders may, at
their option, by notice to such Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance to such Borrower may be made as, converted into or
continued as a Eurodollar Advance and (b) the Swingline Lender may, at its
option, declare that no Swingline Loans shall be made to such Borrower. During
the continuance of a Default with respect to a Borrower, the Required Lenders
may, at their option, by notice to such Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurodollar Advance to such Borrower shall bear interest
for the remainder of the applicable Interest Period at the rate otherwise
applicable to such Interest Period plus 2% per annum, (ii) each Floating Rate
Advance and each Swingline Loan to such Borrower shall bear interest at a rate
per annum equal to the Alternate Base Rate in effect from time to time plus
2% per annum and (iii) the LC Fee Rate payable by such Borrower shall be
increased by 2% per annum, provided that during the continuance of a Default
under Section 7.6 or 7.7 with respect to any Borrower, the interest rates set
forth in clauses (i) and

 

23



--------------------------------------------------------------------------------

(ii) above and the increase in the LC Fee Rate set forth in clause (iii) above
shall be applicable to all Outstanding Credit Extensions to such Borrower
without any election or action on the part of the Agent or any Lender.

2.14 Method of Payment. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Agent at the Agent’s address specified pursuant to Article XIII, or at any
other office of the Agent specified in writing by the Agent to the Borrowers, by
1:00 p.m. (Charlotte, North Carolina time) on the date when due and shall be
applied ratably by the Agent among the Lenders. Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. The Agent is hereby authorized to
charge the account of the applicable Borrower maintained with Wells Fargo for
each payment of principal, Reimbursement Obligations, interest and fees as it
becomes due hereunder.

2.15 Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan to each Borrower made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder, (iii) the stated amount of each Letter of Credit and the
amount of the LC Obligations outstanding at any time and (iv) the amount of any
sum received by the Agent hereunder from each Borrower and each Lender’s share
thereof.

(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided that the failure of the Agent or any
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the applicable Borrower to repay the Obligations of
such Borrower in accordance with their terms.

(d) Any Lender may request that its Loans to any Borrower be evidenced by a
Note. In such event, such Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender. Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
any assignment pursuant to Section 12.3) be represented by one or more Notes
payable to the order of the payee named therein or any assignee pursuant to
Section 12.3, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (a) and (b) above.

2.16 Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, to effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person
the Agent or any Lender in good faith believes to be acting on behalf of such
Borrower, it being understood that the foregoing authorization is specifically
intended to allow Borrowing Notices and Conversion/Continuation Notices to be
given telephonically. Each Borrower agrees that upon the request of the Agent or
any Lender, such Borrower will deliver promptly to the Agent a written
confirmation signed by an Authorized Officer of such Borrower, of each

 

24



--------------------------------------------------------------------------------

telephonic notice given by such Borrower pursuant to the preceding sentence. If
the written confirmation differs in any material respect from the action taken
by the Agent and the Lenders, the records of the Agent and the Lenders shall
govern absent manifest error.

2.17 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance and each Swingline Loan shall be payable on each Payment
Date, on any date on which such Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on that portion of
the outstanding principal amount of any Floating Rate Advance converted into a
Eurodollar Advance (other than Swingline Loans) on a day other than a Payment
Date shall be payable on the date of conversion. Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Interest
Period (and, in the case of a six-month Interest Period, on the day which is
three months after the first day of such Interest Period), on any date on which
such Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest on Floating Rate Advances which are bearing interest at the
Prime Rate shall be calculated for actual days elapsed on the basis of a 365-day
year or, when appropriate, 366-day year. All other interest and all fees shall
be calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 1:00 p.m. (Charlotte,
North Carolina time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

2.18 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each notice of reduction in the Aggregate Commitment or any
Sublimit, Swingline Borrowing Notice, Borrowing Notice, Conversion/Continuation
Notice, notice of repayment, Increase Notice and Extension Notice received by
the Agent hereunder. The Agent will notify each Lender of the interest rate
applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.

2.19 Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Agent and the Borrowers in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.

2.20 Non-Receipt of Funds by the Agent. Unless a Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of a Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If a Lender or a Borrower,
as the case may be, has not in fact made such payment to the Agent, the
recipient of such payment shall, on demand by the Agent, repay to the Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date such amount was so made available by
the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by a Borrower, the
interest rate applicable to the relevant Obligation.

 

25



--------------------------------------------------------------------------------

2.21 Letters of Credit.

2.21.1 Issuance; Existing Letters of Credit. Each Issuer hereby agrees, on the
terms and conditions set forth in this Agreement (including the limitations set
forth in Section 2.1), to issue standby letters of credit and to renew, extend,
increase, decrease or otherwise modify Letters of Credit (“Modify” and each such
action a “Modification”) upon the request and for the account of any Borrower
(including Letters of Credit issued jointly for the account of a Borrower and
any Subsidiary of such Borrower) from time to time from the Closing Date to the
Facility Termination Date for such Borrower; provided that (a) no Letter of
Credit shall have an expiry date later than the scheduled Facility Termination
Date, (b) no Letter of Credit shall, by its terms, provide for one or more
automatic increases in the stated amount thereof, and (c) the aggregate amount
of LC Obligations issued by an individual Issuer shall not exceed $250,000,000.
By their execution of this Agreement, the parties hereto agree that on the
Closing Date (without any further action by any Person), each Existing Letter of
Credit shall be deemed to have been issued under this Agreement and the rights
and obligations of the issuer and account party thereunder shall be subject to
the terms hereof.

2.21.2 Participations. Subject to Section 2.23.1(ii), upon the issuance or
Modification by any Issuer of a Letter of Credit in accordance with this
Section 2.21 (or, in the case of the Existing Letters of Credit, on the Closing
Date), such Issuer shall be deemed, without further action by any party hereto,
to have unconditionally and irrevocably sold to each Lender, and each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from such Issuer, a participation in
such Letter of Credit (and each Modification thereof and the related LC
Obligations) in proportion to its Pro Rata Share.

2.21.3 Notice. The applicable Borrower shall give an Issuer notice prior to
11:00 a.m. (Charlotte, North Carolina time) at least three Business Days prior
to the proposed date of issuance or Modification of a Letter of Credit for the
account of such Borrower, specifying the beneficiary, the proposed date of
issuance (or Modification) and the expiry date of such Letter of Credit, and
describing the proposed terms of such Letter of Credit and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, such
Issuer shall promptly notify the Agent, and the Agent shall promptly notify each
Lender, of the contents thereof and of the amount of such Lender’s participation
in such proposed Letter of Credit. The issuance or Modification by an Issuer of
any Letter of Credit shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which such Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Letter of Credit
shall be reasonably satisfactory to such Issuer and that the applicable Borrower
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Letter of Credit as such Issuer
shall have reasonably requested (each a “Letter of Credit Application”). In the
event of any conflict between the terms of this Agreement and the terms of any
Letter of Credit Application, the terms of this Agreement shall control.

2.21.4 Letter of Credit Fees. Subject to Section 2.23.1(v), each Borrower shall
pay to the Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, with respect to each Letter of Credit issued
for the account of such Borrower, a letter of credit fee at a per annum rate
equal to the LC Fee Rate in effect from time to time on the amount available
under such Letter of Credit, such fee to be payable in arrears on each Payment
Date. Each Borrower shall also pay to each Issuer for its own account
(x) subject to Section 2.23.1(v), a fronting fee equal to 0.20% per annum for
each Letter of Credit issued for the account of such Borrower, with such fee to
be payable in arrears on each Payment Date, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Letters of Credit issued for the account of such Borrower in accordance with
such Issuer’s standard schedule for such charges as in effect from time to time.

 

26



--------------------------------------------------------------------------------

2.21.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment under such Letter
of Credit, each Issuer shall notify the Agent and the Agent shall promptly
notify the applicable Borrower and each Lender as to the amount to be paid by
such Issuer as a result of such demand and the proposed payment date (the
“Letter of Credit Payment Date”). The responsibility of each Issuer to the
applicable Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Letter of
Credit in connection with such presentment shall be in conformity in all
material respects with such Letter of Credit. Each Issuer shall endeavor to
exercise the same care in its issuance and administration of Letters of Credit
as it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by such Issuer, each Lender shall be unconditionally and
irrevocably obligated, without regard to the occurrence of any Default or
Unmatured Default or any condition precedent whatsoever, to reimburse such
Issuer on demand for (i) subject to Section 2.23.1(ii), such Lender’s Pro Rata
Share of the amount of each payment made by such Issuer under each Letter of
Credit to the extent such amount is not reimbursed by the applicable Borrower
pursuant to Section 2.21.6 plus (ii) interest on the foregoing amount for each
day from the date of the applicable payment by such Issuer to the date on which
such Lender pays the amount to be reimbursed by it, at a rate of interest per
annum equal to the Federal Funds Effective Rate or, beginning on third Business
Day after demand for such amount by such Issuer, the rate applicable to Floating
Rate Advances.

2.21.6 Reimbursement by Borrowers. Each Borrower shall be irrevocably and
unconditionally obligated to reimburse each Issuer on or before the applicable
Letter of Credit Payment Date for any amount to be paid by such Issuer upon any
drawing under any Letter of Credit issued by such Issuer for the account of such
Borrower, without presentment, demand, protest or other formalities of any kind;
provided that no Borrower shall be precluded from asserting any claim for direct
(but not consequential) damages suffered by such Borrower to the extent, but
only to the extent, caused by (i) the willful misconduct or gross negligence of
such Issuer in determining whether a request presented under any Letter of
Credit issued by it for the account of such Borrower complied with the terms of
such Letter of Credit or (ii) such Issuer’s failure to pay under any Letter of
Credit issued by it for the account of such Borrower after the presentation to
it of a request strictly complying with the terms and conditions of such Letter
of Credit. All such amounts paid by any Issuer and remaining unpaid by the
applicable Borrower shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to (x) on or prior to the date on which such
Issuer notifies such Borrower of the amount paid under any Letter of Credit, the
rate applicable to Floating Rate Advances, and (y) thereafter, the sum of 2%
plus the rate applicable to Floating Rate Advances. Each Issuer will pay to each
Lender ratably in accordance with its Pro Rata Share all amounts received by it
from a Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Letter of Credit issued by such
Issuer and any interest thereon, but only to the extent (and, in the case of
interest, for the period of time) such Lender has made payment to such Issuer in
respect of such Letter of Credit pursuant to Section 2.21.5.

2.21.7 Obligations Absolute. Each Borrower’s obligations under this Section 2.21
with respect to each Letter of Credit issued for the account of such Borrower
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which such
Borrower may have or have had against the Issuers, any Lender or any beneficiary
of any such Letter of Credit. Each Borrower agrees with the Issuers and the
Lenders that neither any Issuer nor any Lender shall be responsible for, and the
applicable Borrower’s Reimbursement Obligation in respect of any Letter of
Credit issued for the account of such Borrower shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among such
Borrower, any of its Affiliates, the beneficiary of any Letter of Credit or any
financing institution or other party to whom any Letter of Credit may be
transferred or any claims or

 

27



--------------------------------------------------------------------------------

defenses whatsoever of such Borrower or of any of its Affiliates against the
beneficiary of any Letter of Credit or any such transferee. The Issuers shall
not be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit. Each Borrower agrees that any action taken
or omitted by any Issuer or any Lender under or in connection with any Letter of
Credit and the related drafts and documents, if done without gross negligence or
willful misconduct, shall be binding upon such Borrower and shall not put any
Issuer or any Lender under any liability to such Borrower. Nothing in this
Section 2.21.7 is intended to limit the right of the applicable Borrower to make
a claim against the Issuers for damages as contemplated by the proviso to the
first sentence of Section 2.21.6.

2.21.8 Actions of Issuers. Each Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such Issuer. Each
Issuer shall be fully justified in failing or refusing to take any action under
this Agreement unless it shall first have received such advice or concurrence of
the Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.21, each Issuer shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holder of a
participation in any Letter of Credit.

2.21.9 Indemnification. Each Borrower hereby agrees to indemnify and hold
harmless each Lender, each Issuer and the Agent, and their respective directors,
officers, agents and employees, from and against any and all claims and damages,
losses, liabilities, costs or expenses which such Lender, such Issuer or the
Agent may incur (or which may be claimed against such Lender, such Issuer or the
Agent by any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit issued for the account of such Borrower or any actual or
proposed use of any such Letter of Credit, including any claims, damages,
losses, liabilities, costs or expenses which such Issuer may incur by reason of
or in connection with (i) the failure of any other Lender to fulfill or comply
with its obligations to such Issuer hereunder (but nothing herein contained
shall affect any right a Borrower may have against any Defaulting Lender) or
(ii) by reason of or on account of such Issuer issuing any Letter of Credit
which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Letter of
Credit does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to such Issuer,
evidencing the appointment of such successor Beneficiary; provided that no
Borrower shall be required to indemnify any Lender, any Issuer or the Agent for
any claims, damages, losses, liabilities, costs or expenses to the extent, but
only to the extent, caused by (x) the willful misconduct or gross negligence of
such Issuer in determining whether a request presented under any Letter of
Credit issued by such Issuer for the account of such Borrower complied with the
terms of such Letter of Credit or (y) such Issuer’s failure to pay under any
Letter of Credit issued for the account of such Borrower after the presentation
to it of a request strictly complying with the terms and conditions of such
Letter of Credit. Nothing in this Section 2.21.9 is intended to limit the
obligations of any Borrower under any other provision of this Agreement.

2.21.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each Issuer, its affiliates and its directors,
officers, agents and employees (to the extent not reimbursed by the applicable
Borrower) against any cost, expense (including reasonable

 

28



--------------------------------------------------------------------------------

counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such Issuer’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit) that such indemnitees may suffer or incur in
connection with this Section 2.21 or any action taken or omitted by such
indemnitees hereunder.

2.21.11 Rights as a Lender. In its capacity as a Lender, each Issuer shall have
the same rights and obligations as any other Lender.

2.21.12 Applicability of ISP. Unless otherwise expressly agreed by the Issuer
and a Borrower, when a Letter of Credit is issued, the rules of the ISP shall
apply to each standby Letter of Credit.

2.21.13 Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Issuer may require the Borrowers to Cash Collateralize the LC
Obligations pursuant to Section 2.22.

2.22 Cash Collateral.

2.22.1 Funding of Cash Collateral; Cash Collateral Account.

(i) If there shall exist a Defaulting Lender and if such Defaulting Lender’s
participations have been reallocated in accordance with Section 2.23.1(ii),
within two (2) Business Days following the receipt of a written request of the
Agent, an Issuer (with a copy to the Agent) or the Swingline Lender (with a copy
to the Agent), the Borrowers shall Cash Collateralize all Fronting Exposure of
the Issuers or Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 2.23.2 and any Cash Collateral
provided by the Defaulting Lender pursuant to Section 2.23.1(iv)).

(ii) If any part of the Borrowers’ Cash Collateral is provided in cash, such
cash shall be deposited in an interest-bearing account established by the Agent
in the name of, and under the sole dominion and control of, the Agent (the “Cash
Collateral Account”). All amounts held in the Cash Collateral Account shall be
held as cash and shall bear interest at a rate equal to the rate generally
offered by the Agent for deposits equal to the amount held in the account.

  2.22.2 Grant of Security Interest. The Borrowers, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grant to the Agent, for
the benefit of the Agent, the Issuers and the Non-Defaulting Lenders (including
the Swingline Lender), a security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligations to which such Cash Collateral
may be applied pursuant to Section 2.22.3 below. If at any time the Agent, an
Issuer or the Swingline Lender determines that Cash Collateral is subject to any
right or claim of any Person other than the Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure, the Borrowers will, promptly upon demand by the Agent, pay or provide
to the Agent additional Cash Collateral in an amount sufficient to eliminate
such deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender pursuant to Section 2.23.1(v)).

  2.22.3 Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 or Section 2.23
shall be held and

 

29



--------------------------------------------------------------------------------

applied to the complete satisfaction of the specific LC Obligations, Swingline
Loans or obligations to fund participations therein for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein. The amount of any outstanding Swingline Loans or
Reimbursement Obligations owed by any Borrower to the Swingline Lender or any
Issuer, as applicable, shall be credited by the amount of Cash Collateral
provided by such Borrower with respect to the Swingline Loans or Reimbursement
Obligations.

  2.22.4 Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this Section 2.22 (and shall be promptly
returned, including any interest thereon) following (i) the elimination of the
applicable Fronting Exposure giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender), or (ii) the determination
by the Agent and the applicable Issuer or Swingline Lender, respectively, that
there exists excess Cash Collateral.

2.23 Defaulting Lenders.

  2.23.1 Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender or is replaced
pursuant to Section 3.7, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 8.2.

(ii) Reallocation of Obligations to Non-Defaulting Lenders. All or any part of
such Defaulting Lender’s obligations to make Revolving Loans and participate in
LC Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) there is no Default or Unmatured Default outstanding at the time of such
reallocation and (y) such reallocation does not cause the aggregate principal
amount of the outstanding Revolving Loans and participations in Letters of
Credit and Swingline Loans at such time of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(iii) Cash Collateral. If the reallocation described in clause (ii) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to them hereunder or under law,
furnish Cash Collateral to the Agent in an aggregate amount equal to the
Fronting Exposure of the Issuers and the Swingline Lender, as the case may be,
in accordance with the procedures set forth in Section 2.22.

(iv) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Sections 11.1 and 11.2 (excluding Cash

 

30



--------------------------------------------------------------------------------

Collateral) shall be applied as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any Issuer
hereunder; third, to Cash Collateralize such Issuer’s Fronting Exposure in
accordance with Section 2.22; fourth, as the Borrowers may request (so long as
no Default or Unmatured Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; fifth, if so determined
by the Agent and the Borrowers, to be held in a non-interest bearing deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuer’s and the Swingline Lender’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.22;
sixth, to the payment of any amounts owing to the Lenders, the Issuers or
Swingline Lenders as a result of any final and non-appealable judgment of a
court of competent jurisdiction obtained by any Lender, the Issuers or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Unmatured Default exists, to the payment of any amounts owing to the
Borrowers as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that to the extent the Agent receives
any amounts (each, a “Defaulting Lender Amount”) (x) in payment of any
Defaulting Lender’s obligations from any Person other than a Borrower or
(y) from a Defaulting Lender, including pursuant to Sections 11.1 and 11.2
(excluding Cash Collateral), and, in either case, the Agent is holding any Cash
Collateral of a Borrower, then no amounts shall be distributed pursuant to this
Section 2.23.1(iv) unless and until such Cash Collateral, including interest
accrued thereon, in the amount of such Defaulting Lender Amount, shall have been
fully returned to such Borrower; provided further that if such payment is a
payment of the principal amount of any Loans or LC Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, such
payment shall be applied, following the refunding of any Cash Collateral
provided by any Borrower, solely to pay the Loans of, and LC Obligations owed
to, all Non-Defaulting Lenders based on their Pro Rata Shares (calculated
without regard to such Defaulting Lender’s Commitment) prior to being applied to
the payment of any Loans of, or LC Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in LC
Obligations are held by the Lenders in accordance with their Pro Rata Shares
(without giving effect to Section 2.23.1(ii)). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.23.1(iv) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

  (v) Certain Fees.

(A) Facility Fees. Each Defaulting Lender shall be entitled to receive a
facility fee pursuant to Section 2.7(a) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to the sum of (1) the
outstanding principal amount of the Revolving Loans made by such Defaulting
Lender and (2) the Defaulting Lender’s Pro Rata Share of the stated amount of

 

31



--------------------------------------------------------------------------------

Letters of Credit and Swingline Loans for which it has provided Cash Collateral
pursuant to Section 2.23.1(iv).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit fees pursuant to Section 2.21.4 for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its Pro Rata
Share of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.23.1(iv).

(C) Reallocation of Fees. With respect to any facility fee or Letter of Credit
fee not required to be paid to any Defaulting Lender pursuant to clauses (A) or
(B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s obligation to make Revolving Loans or participate in
LC Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to Section 2.23.1(ii) above, (y) pay to each
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuer’s Fronting Exposure, until such time as the
Fronting Exposure has been eliminated by the posting of Cash Collateral or
otherwise, and (z) thereafter, not be required to pay the remaining amount of
any such fee.

2.23.2 Defaulting Lender Cure. If the Borrowers, the Agent, the Swingline Lender
and each Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares (without giving effect to
Section 2.23.1(ii)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

2.23.3 New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuer shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III

YIELD PROTECTION; TAXES

3.1 Yield Protection. If any Change in Law:

 

32



--------------------------------------------------------------------------------

(i) subjects any Issuer, the Swingline Lender, any other Lender or any
applicable Lending Installation to any Taxes, or changes the basis of taxation
of payments (other than with respect to Excluded Taxes) to such Issuer in
respect of Letters of Credit or to the Swingline Lender or any Lender in respect
of its Eurodollar Loans or its participations in Letters of Credit, or

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Issuer, the Swingline Lender,
any other Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or

(iii) imposes any other condition the result of which is to increase the cost to
any Issuer, the Swingline Lender, any other Lender or any applicable Lending
Installation of issuing or participating in Letters of Credit or making, funding
or maintaining its Eurodollar Loans or reduces any amount receivable by any
Issuer, the Swingline Lender, any other Lender or any applicable Lending
Installation in connection with Letters of Credit or its Eurodollar Loans, or
requires any Issuer, the Swingline Lender, any other Lender or any applicable
Lending Installation to make any payment calculated by reference to the amount
of Letters of Credit issued by it, the amount of its participations in Letters
of Credit or the amount of Eurodollar Loans held or interest received by it,

in each case by an amount deemed material by such Issuer or such other Lender,
and the result of any of the foregoing is to increase the cost to such Issuer,
the Swingline Lender, such other Lender or such applicable Lending Installation
of issuing or participating in Letters of Credit or making or maintaining its
Eurodollar Loans or Commitment or to reduce the return received by such Issuer,
the Swingline Lender, such other Lender or such applicable Lending Installation
in connection with such issuing or participating in Letters of Credit or its
Eurodollar Loans or Commitment, then, within 15 days of demand by such Issuer,
the Swingline Lender or such other Lender, the applicable Borrower (or, if any
of the foregoing is not attributable or allocable to a particular Borrower, PHI)
shall pay such Issuer, the Swingline Lender or such other Lender such additional
amount or amounts as will compensate such Issuer, the Swingline Lender or such
Lender for such increased cost or reduction in amount received; provided that a
certificate setting forth such amount or amounts as shall be necessary to
compensate such Lender as specified in clauses (i) through (iii) above, as the
case may be, and containing an explanation in reasonable detail of the manner in
which such amount or amounts shall have been determined, shall have been
delivered to the Borrowers and shall be conclusive absent manifest error.

3.2 Changes in Capital Adequacy Regulations. If any Issuer, the Swingline Lender
or another Lender determines the amount of capital required or expected to be
maintained by such Issuer, the Swingline Lender or such Lender, any Lending
Installation of such Lender or any corporation controlling such Issuer, the
Swingline Lender or such Lender is increased as a result of a Change in Law,
then, within 15 days of demand by such Issuer, the Swingline Lender or such
Lender, the applicable Borrower (or, if the amount payable is not attributable
or allocable to a particular Borrower, PHI) shall pay such Issuer, the Swingline
Lender or such Lender the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Issuer,
the Swingline Lender or such Lender determines is attributable to this
Agreement, Loans or Letters of Credit outstanding hereunder (or participations
therein) or its Commitment to make Loans or to issue or participate in Letters
of Credit hereunder (after taking into account such Lender’s policies as to
capital adequacy); provided that a certificate setting forth such amount or
amounts as shall be necessary to compensate such Lender as specified above, and
containing an explanation in reasonable detail of the manner in which such
amount

 

33



--------------------------------------------------------------------------------

or amounts shall have been determined, shall have been delivered to the
Borrowers and shall be conclusive absent manifest error.

3.3 Availability of Types of Advances. If any Lender or the Swingline Lender
notifies the Agent that maintenance of its Eurodollar Loans at a suitable
Lending Installation would violate any applicable law, rule, regulation, or
directive, whether or not having the force of law, or if the Required Lenders
determine that (i) deposits of a type and maturity appropriate to match fund
Eurodollar Advances are not available or (ii) the interest rate applicable to
Eurodollar Advances does not accurately reflect the cost of making or
maintaining Eurodollar Advances, then the Agent shall suspend the availability
of Eurodollar Advances and require any affected Eurodollar Advances to be repaid
or converted to Floating Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.4.

3.4 Funding Indemnification. If any payment of a Eurodollar Advance (other than
a Swingline Loan) occurs on a day which is not the last day of an Interest
Period therefor, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance (other than a Swingline Loan) is not made on the date
specified by a Borrower for any reason other than default by the Lenders, the
applicable Borrower will indemnify each Lender for any loss or cost incurred by
it resulting therefrom, including any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance.

3.5 Taxes.

(i) All payments by the Borrowers to or for the account of any Issuer, the
Swingline Lender, any other Lender or the Agent hereunder or under any Note
shall be made free and clear of and without deduction for any and all Taxes. If
a Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder to any Issuer, the Swingline Lender, any other Lender
or the Agent, (a) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.5), such Issuer, the Swingline Lender, such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) such Borrower shall
make such deductions, (c) such Borrower shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (d) such Borrower
shall furnish to the Agent the original copy of a receipt evidencing payment
thereof within 30 days after such payment is made.

(ii) In addition, each Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made by it hereunder or under any Note or
Letter of Credit Application or from its execution or delivery of, or otherwise
attributable to such Borrower in connection with, this Agreement, any Note or
any Letter of Credit Application (“Other Taxes”).

(iii) Each Borrower hereby agrees to indemnify each Issuer, the Swingline
Lender, each other Lender and the Agent for the full amount of Taxes or Other
Taxes (including any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by such Issuer, the Swingline Lender, such Lender or the Agent
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto. Payments due under this indemnification shall be made
within 30 days of the date such Issuer, the Swingline Lender, such Lender or the
Agent makes demand therefor pursuant to Section 3.6.

(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
less than ten Business Days after the date of this Agreement, (i) deliver to
each Borrower and the Agent two duly completed copies of United States

 

34



--------------------------------------------------------------------------------

Internal Revenue Service Form W-8BEN or W-8ECI certifying in either case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to each Borrower and the Agent a United States Internal Revenue
Form W-8BEN or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each Borrower and the Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by any
Borrower or the Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrowers and the Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

(v) For any period during which a Non-U.S. Lender has failed to provide a
Borrower with an appropriate form pursuant to clause (iv) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Borrower shall not be required to increase any amount payable to
such Non-U.S. Lender pursuant to Section 3.5(i)(a) or to otherwise indemnify
such Lender under this Section 3.5 with respect to Taxes imposed by the United
States; provided that, should a Non-U.S. Lender which is otherwise exempt from
or subject to a reduced rate of withholding tax become subject to Taxes because
of its failure to deliver a form required under clause (iv) above, the
applicable Borrower shall take such steps as such Non-U.S. Lender shall
reasonably request to assist such Non-U.S. Lender to recover such Taxes.

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrowers (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

(vii) If the U.S. Internal Revenue Service or any other Governmental Authority
or an authority of any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the Agent
of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

3.6 Mitigation of Circumstances; Lender Statements; Survival of Indemnity. Each
Lender (including the Swingline Lender) shall promptly notify the Borrowers and
the Agent of any event of which it has knowledge which will result in, and will
use reasonable commercial efforts available to it (and not, in such Lender’s
good faith judgment, otherwise disadvantageous to such Lender) to mitigate or
avoid, (i) any obligation of any Borrower to pay any amount pursuant to
Section 3.1, 3.2 or 3.5 and (ii)

 

35



--------------------------------------------------------------------------------

the unavailability of Eurodollar Advances under Section 3.3 (and, if any Lender
(including the Swingline Lender) has given notice of any such event described
above and thereafter such event ceases to exist, such Lender shall promptly so
notify the Borrowers and the Agent). Without limiting the foregoing, each Lender
(including the Swingline Lender) shall, to the extent reasonably possible,
designate an alternate Lending Installation with respect to its Eurodollar Loans
to reduce any liability of any Borrower to such Lender under Sections 3.1, 3.2
and 3.5 or to avoid the unavailability of Eurodollar Advances under Section 3.3,
so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender. Any Lender (including the Swingline Lender)
claiming compensation under Section 3.1, 3.2, 3.4, or 3.5 shall deliver a
written statement to the applicable Borrower (with a copy to the Agent) as to
the amount due under the applicable Section, which statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on such Borrower in the absence of
manifest error. Determination of amounts payable under any such Section in
connection with a Eurodollar Loan shall be calculated as though each Lender
(including the Swingline Lender) funded its Eurodollar Loan through the purchase
of a deposit of the type and maturity corresponding to the deposit used as a
reference in determining the Eurodollar Rate or Eurodollar Market Index Rate
applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender (including the Swingline Lender) shall be payable on demand after receipt
by the applicable Borrower of such written statement. Notwithstanding any other
provision of this Article III, if any Lender (including the Swingline Lender)
fails to notify a Borrower of any event or circumstance which will entitle such
Lender to compensation from such Borrower pursuant to Section 3.1, 3.2 or 3.5
within 60 days after such Lender obtains knowledge of such event or
circumstance, then such Borrower will not be responsible for any such
compensation arising prior to the 60th day before such Borrower receives notice
from such Lender of such event or circumstance. The obligations of the Borrowers
under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations
and termination of this Agreement.

3.7 Replacement of Lender. If (i) any Lender makes a demand for compensation
under Section 3.1, 3.2 or 3.5 or a notice of the type described in Section 3.3,
(ii) the credit rating then in effect with respect to a Lender’s senior
unsecured long term debt securities without third-party credit enhancement is
not, in the case of a Moody’s rating, Baa1 (with stable outlook) or, in the case
of an S&P or Fitch rating, BBB+ (with stable outlook), or better or (iii) any
Lender is, or at any time has been, a Defaulting Lender (any such Lender, an
“Affected Lender”), then PHI may replace such Affected Lender as a party to this
Agreement with one or more other Lenders and/or Purchasers which are willing to
accept an assignment from such Lender, and upon notice from PHI such Affected
Lender shall assign, without recourse or warranty, its Commitment, its Loans and
all of its other rights and obligations hereunder to such other Lenders and/or
Purchasers for a purchase price equal to the sum of the principal amount of the
Loans so assigned, all accrued and unpaid interest thereon, such Affected
Lender’s ratable share of all accrued and unpaid fees, any amount payable
pursuant to Section 3.4 as a result of such Affected Lender receiving payment of
any Eurodollar Loan prior to the end of an Interest Period therefor (assuming
for such purpose that receipt of payment pursuant to such assignment constitutes
payment of each outstanding Eurodollar Loan) and all other obligations owed to
such Affected Lender hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Conditions to Effectiveness of Credit Agreement. The effectiveness of this
Agreement is subject to the conditions precedent that the Agent has received
(a) evidence, reasonably satisfactory to the Agent, that all fees and (to the
extent billed) expenses which are payable on or before the date hereof to either
Arranger, the Agent or any Lender hereunder or in connection herewith have

 

36



--------------------------------------------------------------------------------

been (or concurrently with the execution of this Agreement by the parties will
be) paid in full and (b) each of the following documents (with sufficient copies
for each Lender):

(i) A certificate of each Borrower certifying that each of the articles or
certificate of incorporation, the bylaws and the incumbency certificate of such
Borrower which were delivered to the Agent on the closing date of the Existing
Credit Agreement have not been repealed, revoked, rescinded or further amended
in any respect, except with respect to any such amendment attached to such
certificate.

(ii) Copies of the certificates of good standing of each Borrower, certified by
the appropriate governmental officer in the jurisdiction(s) of incorporation of
such Borrower.

(iii) Copies, certified by the Secretary or Assistant Secretary of each
Borrower, of resolutions of such Borrower’s Board of Directors authorizing the
execution, delivery and performance of the Loan Documents to which such Borrower
is a party.

(iv) A certificate, signed by an Authorized Officer of PHI, stating that on the
date of the initial Credit Extension no Default or Unmatured Default has
occurred and is continuing with respect to any Borrower.

(v) Any Notes requested by a Lender pursuant to Section 2.15 payable to the
order of such requesting Lender.

(vi) Copies of all governmental approvals, if any, necessary for any Borrower to
enter into the Loan Documents to which it is a party and to obtain Credit
Extensions hereunder.

(vii) An opinion or opinions of counsel for the Borrowers, dated the Closing
Date and addressed to the Agent and the Lenders, in form and substance
acceptable to the Agent (which shall include, without limitation, opinions with
respect to the due organization and valid existence of each Borrower and
opinions as to the non-contravention of the Borrowers’ organizational
documents).

(viii) Such other documents as any Lender or its counsel may reasonably request.

4.2 Each Credit Extension. The Lenders, the Swingline Lender or the Issuers
shall not be required to make any Credit Extension to any Borrower unless on the
date of such Credit Extension:

(i) No Default or Unmatured Default with respect to such Borrower exists or will
result from such Credit Extension.

(ii) The representations and warranties of such Borrower contained in Article V,
(with the exception of the representations and warranties contained in Sections
5.5, 5.7. and 5.15 which shall only be made as of the Closing Date), are true
and correct in all material respects as of the date of such Credit Extension
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.

(iii) After giving effect to such Credit Extension, such Borrower’s Outstanding
Credit Extensions will not exceed such Borrower’s borrowing authority as allowed
by Applicable Governmental Authorities.

(iv) All legal matters incident to the making of such Credit Extension shall be
reasonably satisfactory to the Lenders and their counsel.

 

37



--------------------------------------------------------------------------------

Each request for a Credit Extension by a Borrower shall constitute a
representation and warranty by such Borrower that the conditions contained in
Sections 4.2(i), (ii) and (iii) have been satisfied. Any Lender may require a
duly completed compliance certificate in substantially the form of Exhibit A
from the applicable Borrower as a condition to the making of a Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Lenders that:

5.1 Existence and Standing. Such Borrower is a corporation, and each of its
Subsidiaries is a corporation, partnership or limited liability company, duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction (or, if applicable, jurisdictions) of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where failure to do so
could not reasonably be expected to have a Material Adverse Effect with respect
to such Borrower.

5.2 Authorization and Validity. Such Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by such
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which such Borrower is a party constitute
legal, valid and binding obligations of such Borrower enforceable against such
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

5.3 No Conflict; Government Consent. Neither the execution and delivery by such
Borrower of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof, will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on such Borrower or any of its Subsidiaries
or (ii) such Borrower’s or any of its Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, bylaws, or operating or other management agreement,
as the case may be, or (iii) the provisions of any indenture, instrument or
agreement to which such Borrower or any of its Significant Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on any Property of such Borrower or any of its
Significant Subsidiaries pursuant to the terms of any such indenture, instrument
or agreement. No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority
(including the FERC), or any subdivision thereof (any of the foregoing, and
“Approval”), is required to be obtained by such Borrower or any of its
Subsidiaries in connection with the execution and delivery by such Borrower of
the Loan Documents to which it is a party, the borrowings and obtaining of
Letters of Credit by such Borrower under this Agreement, the payment and
performance by such Borrower of its Obligations or the legality, validity,
binding effect or enforceability against such Borrower of any Loan Document to
which such Borrower is a party, except for such Approvals which have been issued
or obtained by such Borrower and which are in full force and effect.

5.4 Financial Statements. The financial statements included in such Borrower’s
Public Reports were prepared in accordance with Agreement Accounting Principles
and fairly present the

 

38



--------------------------------------------------------------------------------

consolidated financial condition and operations of such Borrower and its
Subsidiaries at the dates thereof and the consolidated results of their
operations for the periods then ended.

5.5 No Material Adverse Change. Since December 31, 2010, there has been no
change from that reflected in the Public Reports in the business, Property,
financial condition or results of operations of such Borrower and its
Subsidiaries taken as a whole which could reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.

5.6 Taxes. Such Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by such Borrower or any of its Subsidiaries, except (a) such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and (b) taxes and governmental charges (in addition to those referred to in
clause (a)) in an aggregate amount not exceeding $25,000,000. The charges,
accruals and reserves on the books of such Borrower and its Subsidiaries in
respect of any taxes or other governmental charges are adequate.

5.7 Litigation and Contingent Obligations. Except as disclosed in the Public
Reports, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of such Borrower, threatened
against or affecting such Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect with respect to such
Borrower or which seeks to prevent, enjoin or delay the making of any Loans.
Other than any liability incident to any litigation, arbitration or proceeding
which could not reasonably be expected to have a Material Adverse Effect with
respect to such Borrower, such Borrower has no material contingent obligations
not provided for or disclosed in the Public Reports.

5.8 Significant Subsidiaries. Schedule 3 contains an accurate list of all
Significant Subsidiaries of such Borrower as of the Closing Date setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by such Borrower or
other Subsidiaries of such Borrower. All of the issued and outstanding shares of
capital stock or other ownership interests of such Significant Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and nonassessable.

5.9 ERISA. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither such Borrower nor any other member of the
Controlled Group has, within the immediately preceding five years, withdrawn
from any Plan or initiated steps to do so, and no steps have been taken, within
the immediately preceding five years, to reorganize or terminate any Plan.

5.10 Accuracy of Information. No written information, exhibit or report
furnished by such Borrower or any of its Subsidiaries to the Agent or to any
Lender in connection with the negotiation of, or compliance with the Loan
Documents to which such Borrower is a party contained any material misstatement
of fact or omitted to state a material fact or any fact necessary to make the
statements contained therein not misleading.

5.11 Regulation U. Neither such Borrower nor any of its Subsidiaries is engaged
principally or as one of its primary activities in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” (as defined
in Regulation U of the FRB).

 

39



--------------------------------------------------------------------------------

5.12 Material Agreements. Neither such Borrower nor any Subsidiary thereof is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect with
respect to such Borrower.

5.13 Compliance With Laws. Such Borrower and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect with respect to such Borrower.

5.14 Plan Assets; Prohibited Transactions. Such Borrower is not an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as modified
by Section 3(42) of ERISA, of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA (other than an
employee benefit plan subject to Section 125 of the Code) or any plan (within
the meaning of Section 4975 of the Code).

5.15 Environmental Matters. In the ordinary course of its business, the officers
of such Borrower consider the effect of Environmental Laws on the business of
such Borrower and its Subsidiaries, in the course of which they identify and
evaluate potential risks and liabilities accruing to such Borrower and its
Subsidiaries due to Environmental Laws. On the basis of this consideration, such
Borrower has concluded that Environmental Laws are not reasonably expected to
have a Material Adverse Effect with respect to such Borrower. Except as
disclosed in the Public Reports, neither such Borrower nor any Subsidiary
thereof has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which noncompliance or remedial action
could reasonably be expected to have a Material Adverse Effect with respect to
such Borrower.

5.16 Investment Company Act. Neither such Borrower nor any Subsidiary thereof is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.

5.17 Insurance. Such Borrower and its Significant Subsidiaries maintain
insurance with financially sound and reputable insurance companies on all their
Property of a character usually insured by entities in the same or similar
businesses similarly situated against loss or damage of the kinds and in the
amounts, customarily insured against by such entities, and maintain such other
insurance as is usually carried by such entities.

5.18 No Default. No Default or Unmatured Default exists.

5.19 Ownership of Properties. As of the Closing Date, such Borrower and its
Subsidiaries have valid title, free of all Liens other than those permitted by
Section 6.12, to all the Property reflected as owned by such Borrower and its
Subsidiaries in the financial statements of such Borrower referred to in
Section 5.4, other than Property used, sold, transferred or otherwise disposed
of since such date (a) in the ordinary course of business or (b) which are not
material to the business of such Borrower and its Subsidiaries taken as a whole.

5.20 OFAC. None of the Borrowers, any Subsidiary of the Borrowers or any
Affiliate of the Borrowers: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control available at

 

40



--------------------------------------------------------------------------------

http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time; or (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person; or (iii) derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person; and (iv) none of the proceeds from the loan will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1 Financial Reporting. Each Borrower will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with Agreement Accounting Principles, and furnish to the Agent (in such number
of copies as the Agent may reasonably request):

(i) Within 100 days after the close of each of its fiscal years, an audit
report, which shall be without a “going concern” or similar qualification and
without any qualification as to the scope of the audit, issued by independent
certified public accountants of recognized national standing and reasonably
acceptable to the Agent, prepared in accordance with Agreement Accounting
Principles on a consolidated and consolidating basis (consolidating statements
need not be certified by such accountants) for itself and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
and reconciliation of surplus statements, and a statement of cash flows,
accompanied by (a) any management letter prepared by said accountants, and (b) a
certificate of said accountants that, in the course of their examination
necessary for their certification of the foregoing, they have obtained no
knowledge of any Default or Unmatured Default with respect to such Borrower, or
if, in the opinion of such accountants, any such Default or Unmatured Default
shall exist, stating the nature and status thereof; provided that if such
Borrower is then a “registrant” within the meaning of Rule 1-01 of Regulation
S-X of the SEC and required to file a report on Form 10-K with the SEC, such
Borrower’s annual report on Form 10-K (excluding the exhibits thereto, unless
such exhibits are requested under clause (viii) of this Section) or any
successor form and a manually executed copy of the accompanying report of such
Borrower’s independent public accountant, as filed with the SEC, shall satisfy
the requirements of this clause (i).

(ii) Within 60 days after the close of the first three quarterly periods of each
of its fiscal years, for itself and its Subsidiaries, either (i) consolidated
and consolidating unaudited balance sheets as at the close of each such period
and consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer or (ii) if such Borrower is then a “registrant” within the
meaning of Rule 1-01 of Regulation S-X of the SEC and required to file a report
on Form 10-Q with the SEC, such Borrower’s report on Form 10-Q for such
quarterly period, excluding the exhibits thereto, unless such exhibits are
requested under clause (viii) of this Section.

(iii) Together with the financial statements (or reports) required under
Sections 6.1(i) and (ii), a compliance certificate in substantially the form of
Exhibit A signed by an Authorized Officer of such Borrower showing the
calculations necessary to determine such Borrower’s compliance with Section 6.13

 

41



--------------------------------------------------------------------------------

of this Agreement and stating that, to the knowledge of such officer, no Default
or Unmatured Default with respect to such Borrower exists, or if any such
Default or Unmatured Default exists, stating the nature and status thereof.

(iv) As soon as possible, and in any event within 60 days, after receipt by such
Borrower a copy of (a) any notice or claim to the effect that such Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by such Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by such Borrower or any of its Subsidiaries, which, in
either case, could be reasonably expected to have a Material Adverse Effect with
respect to such Borrower; provided that if such Borrower is then a “registrant”
within the meaning of Rule 1-01 of Regulation S-X of the SEC, such Borrower’s
report on a Form 10-K, a Form 10-Q or any Form 8-K that contains information
related to the matters described in (a) or (b) shall be deemed notice under this
clause (iv).

(v) In the case of PHI, promptly upon the furnishing thereof to its shareholders
generally, copies of all financial statements, reports and proxy statements so
furnished.

(vi) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which such Borrower or any
of its Subsidiaries files with the SEC.

(vii) In the case of PHI, as soon as PHI obtains knowledge of an actual Change
in Control or publicly disclosed prospective Change in Control, written notice
of same, including the anticipated or actual date of and all other publicly
disclosed material terms and conditions surrounding such proposed or actual
Change in Control.

(viii) Such other information (including nonfinancial information) as the Agent
or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to clause (i), (ii), (v) or
(vi) above may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the date (i) on which the applicable Borrower posts
such documents, or provides a link thereto, on a website on the internet at a
website address previously specified to the Agent and the Lenders; or (ii) on
which such documents are posted on the applicable Borrower’s behalf on
IntraLinks or another relevant website, if any, to which each of the Agent and
each Lender has access; provided that (i) upon request of the Agent or any
Lender, the applicable Borrower shall deliver paper copies of such documents to
the Agent or such Lender (until a written request to cease delivering paper
copies is given by the Agent or such Lender) and (ii) the applicable Borrower
shall notify (which may be by facsimile or electronic mail) the Agent and each
Lender of the posting of any documents. The Agent shall have no obligation to
request the delivery of, or to maintain copies of, the documents referred to
above or to monitor compliance by any Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

6.2 Use of Proceeds. Each Borrower will use the proceeds of the Advances (a) to
refinance all Indebtedness of the Borrowers under the Existing Credit Agreement,
(b) to pay any costs, fees and expenses associated with this Agreement on the
Closing Date and (c) for general corporate purposes. No Borrower will, nor will
it permit any Subsidiary to, use any of the proceeds of the Advances to it to
purchase or carry any “margin stock” (as defined in Regulation U of the FRB).

 

42



--------------------------------------------------------------------------------

6.3 Notice of Default. Each Borrower will give prompt notice in writing to the
Lenders of the occurrence of any Default or Unmatured Default with respect to
such Borrower (it being understood and agreed that no Borrower shall be required
to make separate disclosure under this Section 6.3 of occurrences or
developments which have previously been disclosed to the Lenders in any
financial statement or other information delivered to the Lenders pursuant to
Section 6.1).

6.4 Conduct of Business. Each Borrower will, and will cause each of its
Significant Subsidiaries (or, in the case of clause (ii) below, each of its
Subsidiaries) to, (i) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted and (ii) do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except to the extent, in
the case of all matters covered by this clause (ii) other than the existence of
such Borrower, that failure to do so would not reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.

6.5 Taxes. Each Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (a) those that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with Agreement Accounting Principles and (b) taxes,
governmental charges and levies (in addition to those referred to in clause (a))
in an aggregate amount not exceeding $25,000,000.

6.6 Insurance. Each Borrower will, and will cause each of its Significant
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance on all of its Property in such amounts and covering such
risks as is consistent with sound business practice, and each Borrower will
furnish to any Lender such information as such Lender may reasonably request as
to the insurance carried by such Borrower and its Significant Subsidiaries.

6.7 Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, including
all Environmental Laws, where failure to do so could reasonably be expected to
have a Material Adverse Effect with respect to such Borrower.

6.8 Maintenance of Properties. Each Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to (a) maintain, preserve, protect and
keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times, where
failure to do so could reasonably be expected to have a Material Adverse Effect
with respect to such Borrower; and (b) keep proper books and records in which
full and correct entries shall be made of all material financial transactions of
such Borrower and its Subsidiaries.

6.9 Inspection. Each Borrower will, and will cause each of its Significant
Subsidiaries to, permit the Agent and the Lenders upon reasonable notice and at
such reasonable times and intervals as the Agent or any Lender may designate by
their respective representatives and agents, to inspect any of the Property,
books and financial records of such Borrower and each such Significant
Subsidiary, to examine and make copies of the books of accounts and other
financial records of such Borrower and each such Significant Subsidiary, and to
discuss the affairs, finances and accounts of such Borrower and each such
Significant Subsidiary with, and to be advised as to the same by, their
respective officers.

 

43



--------------------------------------------------------------------------------

6.10 Merger. No Borrower will, nor will it permit any of its Significant
Subsidiaries to, merge or consolidate with or into any other Person, except
that, so long as both immediately prior to and after giving effect to such
merger or consolidation, no Default or Unmatured Default with respect to such
Borrower shall have occurred and be continuing, (i) any Significant Subsidiary
of a Borrower may merge with such Borrower or a wholly-owned Subsidiary of such
Borrower and (ii) a Borrower may merge or consolidate with any other Person so
long as such Borrower is the surviving entity.

6.11 Sales of Assets. No Borrower will, nor will it permit any of its
Subsidiaries to, lease, sell or otherwise dispose of any of its assets (other
than in the ordinary course of business), or sell or assign with or without
recourse any accounts receivable, except:

(i) Any Subsidiary of a Borrower may sell, transfer or assign any of its assets
to such Borrower or another Subsidiary of such Borrower.

(ii) The sale, assignment or other transfer of accounts receivable or other
rights to payment pursuant to any Securitization Transaction.

(iii) In the case of PHI, any Permitted PHI Asset Sale so long as, at the time
thereof and immediately after giving effect thereto, no Default or Unmatured
Default with respect to PHI exists.

(iv) So long as no Default or Unmatured Default exists or would result
therefrom, the sale of Intangible Transition Property to a Special Purpose
Subsidiary in connection with such Special Purpose Subsidiary’s issuance of
Nonrecourse Transition Bond Debt.

(v) Any Borrower and its Subsidiaries may sell or otherwise dispose of assets so
long as the aggregate book value of all assets sold or otherwise disposed of in
any fiscal year of such Borrower (other than assets sold or otherwise disposed
of in the ordinary course of business or pursuant to clauses (i) through
(iv) above) does not exceed a Substantial Portion of the Property of such
Borrower.

6.12 Liens. No Borrower will, nor will it permit any of its Significant
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of such Borrower or any such Significant Subsidiary, except:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 90 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.

(iii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(iv) Utility easements, building restrictions, zoning laws or ordinances and
such other encumbrances or charges against real property as are of a nature
generally existing with respect to

 

44



--------------------------------------------------------------------------------

properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of such Borrower and its Significant Subsidiaries.

(v) Liens existing on the date hereof and described in Schedule 4 (including
Liens on after-acquired property arising under agreements described in Schedule
4 as such agreements are in effect on the date hereof).

(vi) Judgment Liens which secure payment of legal obligations that would not
constitute a Default with respect to such Borrower under Article VII.

(vii) Liens on Property acquired by such Borrower or a Significant Subsidiary
thereof after the date hereof, existing on such Property at the time of
acquisition thereof (and not created in anticipation thereof), provided that in
any such case no such Lien shall extend to or cover any other Property of such
Borrower or such Significant Subsidiary, as the case may be.

(viii) Deposits and/or similar arrangements to secure the performance of bids,
fuel procurement contracts or other trade contracts (other than for borrowed
money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business by such Borrower or any of its Significant Subsidiaries.

(ix) Liens on assets of such Borrower and its Significant Subsidiaries arising
out of obligations or duties to any municipality or public authority with
respect to any franchise, grant, license, permit or certificate.

(x) Rights reserved to or vested in any municipality or public authority to
control or regulate any property or asset of such Borrower or any of its
Significant Subsidiaries or to use such property or asset in a manner which does
not materially impair the use of such property or asset for the purposes for
which it is held by such Borrower or such Significant Subsidiary.

(xi) Irregularities in or deficiencies of title to any Property which do not
materially affect the use of such property by such Borrower or any of its
Significant Subsidiaries in the normal course of its business.

(xii) Liens securing Indebtedness of such Borrower and its Subsidiaries incurred
to finance the acquisition of fixed or capital assets, provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of such
fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, (iii) the
principal amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed 100% of the original purchase price of such property at the time it was
acquired.

(xiii) Any Lien on any property or asset of any corporation or other entity
existing at the time such corporation or entity is acquired, merged or
consolidated or amalgamated with or into such Borrower or any Significant
Subsidiary thereof and not created in contemplation of such event.

(xiv) Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by Section 6.12 (v), (vii),
(xii) or (xiii); provided that such Indebtedness is not increased and is not
secured by any additional assets.

 

45



--------------------------------------------------------------------------------

(xv) Rights of lessees arising under leases entered into by such Borrower or any
of its Significant Subsidiaries as lessor, in the ordinary course of business.

(xvi) In the case of PHI and PEPCO, Permitted PEPCO Liens.

(xvii) In the case of PHI and DPL, Permitted DPL Liens.

(xviii) In the case of PHI and ACE, Permitted ACE Liens.

(xix) In the case of PHI, Permitted PHI Liens.

(xx) Purchase money mortgages or other purchase money liens or conditional sale,
lease-purchase or other title retention agreements upon or in respect of
property acquired or leased for use in the ordinary course of its business by
such Borrower or any of its Significant Subsidiaries.

(xxi) Liens granted by a Special Purpose Subsidiary to secure Nonrecourse
Transition Bond Debt of such Special Purpose Subsidiary.

(xxii) Liens, in addition to those permitted by clauses (i) through (xxi),
granted by PHI and its Subsidiaries (other than the Subsidiary Borrowers and
their Subsidiaries) to secure Nonrecourse Indebtedness incurred after the date
hereof, provided that the aggregate amount of all Indebtedness secured by such
Liens shall not at any time exceed $200,000,000.

(xxiii) Other Liens, in addition to those permitted by clauses (i) through
(xxii), securing Indebtedness or arising in connection with Securitization
Transactions, provided that the sum (without duplication) of all such
Indebtedness, plus the aggregate investment or claim held at any time by all
purchasers, assignees or other transferees of (or of interests in) receivables
and other rights to payment in all Securitization Transactions (excluding any
Nonrecourse Transition Bond Debt), shall not at any time exceed
(a) $1,000,000,000 for PHI and its Significant Subsidiaries, (b) $400,000,000
for PEPCO and its Significant Subsidiaries, (c) $400,000,000 for DPL and its
Significant Subsidiaries and (d) $400,000,000 for ACE and its Significant
Subsidiaries.

6.13 Leverage Ratio. No Borrower will permit the ratio, determined as of the end
of each of its fiscal quarters, of (i) the Total Indebtedness of such Borrower
to (ii) the Total Capitalization of such Borrower to be greater than 0.65 to
1.0. For purposes of this Section, the aggregate outstanding Indebtedness
evidenced by Hybrid Securities up to an aggregate amount of 15% of Total
Capitalization as of the date of determination, shall be excluded from Total
Indebtedness, but the entire aggregate outstanding Indebtedness evidenced by
such Hybrid Securities shall be included in the calculation of Total
Capitalization.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default with respect to the Borrower(s) affected thereby (it being understood
that (a) any Default with respect to a Subsidiary Borrower shall also be a
Default with respect to PHI; and (b) any Default under Section 7.10 or 7.12
shall be a Default for all Borrowers):

7.1 Representation or Warranty. Any representation or warranty made, or deemed
made pursuant to Section 4.2 by or on behalf of such Borrower to the Issuers,
the Swingline Lender, the

 

46



--------------------------------------------------------------------------------

Lenders or the Agent under or in connection with this Agreement or any
certificate or information delivered in connection with this Agreement or any
other Loan Document to which such Borrower is a party shall be materially false
on the date as of which made.

7.2 Nonpayment. Nonpayment of the principal of any Loan to such Borrower when
due; nonpayment of any Reimbursement Obligation of such Borrower within one
Business Day after the same becomes due; or nonpayment by such Borrower of any
interest on any Loan to such Borrower, or of any facility fee, Letter of Credit
fee or other obligation payable by such Borrower under any of the Loan Documents
to which it is a party, within five days after the same becomes due.

7.3 Certain Covenant Breaches. The breach by such Borrower of any of the terms
or provisions of Section 6.2, 6.4 (as to the existence of such Borrower), 6.10,
6.11, 6.12 or 6.13.

7.4 Other Breaches. The breach by such Borrower (other than a breach which
constitutes a Default with respect to such Borrower under another Section of
this Article VII) of any of the terms or provisions of this Agreement which is
not remedied within 15 days (or, in the case of Section 6.9, five Business Days)
after the chief executive officer, the chief financial officer, the President,
the Treasurer or any Assistant Treasurer of such Borrower obtains actual
knowledge of such breach.

7.5 Cross Default. Failure of such Borrower or any of its Significant
Subsidiaries to pay when due any Indebtedness aggregating in excess of
$50,000,000 (“Material Indebtedness”); or the default by such Borrower or any of
its Significant Subsidiaries in the performance (beyond the applicable grace
period with respect thereto, if any) of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of such Borrower or
any of its Significant Subsidiaries shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or such Borrower or any of its
Significant Subsidiaries shall not pay, or admit in writing its inability to
pay, its debts generally as they become due.

7.6 Voluntary Bankruptcy, etc. Such Borrower or any of its Significant
Subsidiaries shall (i) have an order for relief entered with respect to it under
the federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or a Substantial Portion of its Property,
(iv) institute any proceeding seeking an order for relief under the federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.

7.7 Involuntary Bankruptcy, etc. Without the application, approval or consent of
such Borrower or any of its Significant Subsidiaries, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for such Borrower or
any of its Significant Subsidiaries or a Substantial Portion of its Property, or
a proceeding described in Section 7.6(iv) shall be instituted against such
Borrower or any of its Significant Subsidiaries and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 30 consecutive days.

 

47



--------------------------------------------------------------------------------

7.8 Seizure of Property, etc. Any court, government or governmental agency shall
condemn, seize or otherwise appropriate, or take custody or control of, all or
any portion of the Property of such Borrower and its Significant Subsidiaries
which, when taken together with all other Property of such Borrower and its
Significant Subsidiaries so condemned, seized, appropriated, or taken custody or
control of, constitutes a Substantial Portion of its Property.

7.9 Judgments. Such Borrower or any of its Significant Subsidiaries shall fail
within 60 days to pay, bond or otherwise discharge one or more (i) judgments or
orders for the payment of money in excess of $50,000,000 (or the equivalent
thereof in currencies other than Dollars) in the aggregate or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect with respect to such Borrower, and,
in any such case, there is a period of five consecutive days during which a stay
of enforcement of such judgment(s) or order(s) is not in effect (by reason of
pending appeal or otherwise).

7.10 ERISA. (i) Any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any unpaid and past due “minimum required contribution”
(as defined in Section 303 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of any Borrower or any other member of the Controlled Group, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any other member of the Plan shall terminate for
purposes of Title IV of ERISA, (v) any Borrower or any other member of the
Controlled Group shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
insolvency or reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case referred
to in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect with respect to any Borrower.

7.11 Unenforceability of Loan Documents. Any Loan Document shall cease to be in
full force and effect (other than, in the case of a Note, as contemplated
hereby), any action shall be taken by or on behalf of a Borrower to discontinue
or to assert the invalidity or unenforceability of any of its obligations under
any Loan Document, or any Borrower or any Person acting on behalf of a Borrower
shall deny that such Borrower has any further liability under any Loan Document
or shall give notice to such effect.

7.12 Change in Control. Any Change in Control shall occur; or PHI shall fail to
own, directly or indirectly, 100% of the Voting Stock of each Subsidiary
Borrower.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1 Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to a Borrower, the obligations of the Lenders (including the Issuers and
the Swingline Lender) to make Credit Extensions to such Borrower hereunder shall
automatically terminate and the Obligations of such Borrower shall immediately
become due and payable without any election or action on the part of the Agent
or any Lender. If any other Default occurs with respect to a Borrower, the
Required Lenders (or the Agent with the consent of the Required Lenders) may
terminate or suspend the obligations of the

 

48



--------------------------------------------------------------------------------

Lenders (including the Issuers and the Swingline Lender) to make Credit
Extensions to such Borrower hereunder, or declare the Obligations of such
Borrower to be due and payable, or both, whereupon such obligations of the
Lenders (including the Issuers and the Swingline Lender) shall terminate and/or
the Obligations of such Borrower shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which each
Borrower hereby expressly waives.

If, within 30 days after termination of the obligations of the Lenders to make
Credit Extensions to any Borrower hereunder or acceleration of the maturity of
the Obligations of any Borrower as a result of any Default (other than any
Default as described in Section 7.6 or 7.7) with respect to such Borrower and
before any judgment or decree for the payment of the Obligations due shall have
been obtained or entered, the Required Lenders (in their sole discretion) shall
so direct, the Agent shall, by notice to such Borrower, rescind and annul such
termination and/or acceleration.

8.2 Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to this Agreement changing in any manner the
rights of the Lenders or any Borrower hereunder or waiving any Default or
Unmatured Default hereunder; provided that no such supplemental agreement shall,
without the consent of all of the Lenders:

(i) Other than as provided in Section 2.4, extend the final maturity of any Loan
or Reimbursement Obligation or forgive all or any portion of the principal
amount thereof, or reduce the rate or extend the time of payment of interest
thereon or on any facility fees or Letter of Credit fees.

(ii) Reduce the percentage specified in the definition of Required Lenders.

(iii) Other than as provided in Section 2.2 and Section 2.4, extend the Facility
Termination Date for any Borrower, increase the amount of the Commitment of any
Lender hereunder, increase any Sublimit or permit any Borrower to assign its
rights under this Agreement.

(iv) Amend, modify or waive the pro rata sharing of payments by and among the
Lenders without the written consent of each Lender directly affected thereby.

(v) Amend this Section 8.2.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. No amendment of this
Agreement relating to any Issuer shall be effective without the written consent
of such Issuer. No amendment of this Agreement relating to the Swingline Lender
shall be effective without the written consent of the Swingline Lender. The
Agent may waive payment of the fee required under Section 12.3.2 without
obtaining the consent of any other party to this Agreement.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
adversely than the other Lenders.

 

49



--------------------------------------------------------------------------------

8.3 Preservation of Rights. No delay or omission of the Agent, the Issuers, the
Swingline Lender or the Lenders to exercise any right under the Loan Documents
shall impair such right or be construed to be a waiver of any Default or
Unmatured Default or an acquiescence therein, and the making of a Credit
Extension notwithstanding the existence of a Default or Unmatured Default or the
inability of the applicable Borrower to satisfy the conditions precedent to such
Credit Extension shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of any Loan Document whatsoever
shall be valid unless in writing signed by the parties required pursuant to
Section 8.2 and then only to the extent in such writing specifically set forth.
All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Agent, the Issuers, the Swingline
Lender and the Lenders until the Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1 Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrowers, the Agent and the
Lenders relating to the subject matter thereof.

9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided that the parties hereto
expressly agree that each Arranger shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its own behalf and in its own
name to the same extent as if it were a party to this Agreement.

9.6 Expenses; Indemnification.

(i) PHI shall reimburse the Agent and each Arranger for all reasonable costs,
internal charges and out of pocket expenses including reasonable expenses of and
fees for attorneys for the Agent and each Arranger who are employees of the
Agent or an Arranger and of a single outside counsel for all of the Agent and
the Arrangers paid or incurred by the Agent or such Arranger in connection with
the preparation, negotiation, execution, delivery, syndication, review,
amendment, modification and

 

50



--------------------------------------------------------------------------------

administration of the Loan Documents. Each Borrower agrees to reimburse the
Agent, each Issuer, the Arrangers and the Lenders for (A) all reasonable costs,
internal charges and out of pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Agent, each Issuer, the Arrangers and
the Lenders, which attorneys may be employees of the Agent, each Issuer, the
Arrangers or a Lender) paid or incurred by the Agent, each Issuer, the Arrangers
or any Lender in connection with the collection and enforcement of the
Obligations of such Borrower under the Loan Documents (including in any
“work-out” or restructuring of the Obligations of such Borrower resulting from
the occurrence of a Default with respect to such Borrower) and (B) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including reasonable counsel fees and disbursements) incurred in connection
with defense thereof, by the Agent, each Issuer, or any Lender as a result of
conduct by any Borrower that violates a sanction enforced by OFAC.

(ii) Each Borrower agrees to indemnify the Agent, each Issuer, each Arranger,
each Lender, their respective affiliates, and each of the directors, officers
and employees of the foregoing Persons (collectively, the “Indemnified Parties”)
against all actions, suits, losses, claims, damages, penalties, judgments,
liabilities and reasonable expenses (including all reasonable expenses of
litigation or preparation therefor whether or not any Indemnified Party is a
party thereto) which any of them may pay or incur arising out of or relating to
this Agreement, the other Loan Documents, the transactions contemplated hereby
or the direct or indirect application or proposed application of the proceeds of
any Credit Extension hereunder, except to the extent that they are determined in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Indemnified
Party seeking indemnification; provided that no Subsidiary Borrower shall have
any obligation with respect to any of the foregoing to the extent allocable
solely to PHI or another Subsidiary Borrower. The obligations of the Borrowers
under this Section 9.6 shall survive the termination of this Agreement.

9.7 Numbers of Documents. All statements, notices, closing documents and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.

9.8 Disclosure. The Borrowers and the Lenders hereby acknowledge and agree that
Wells Fargo and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrowers and their
Affiliates.

9.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10 Nonliability of Lenders. The relationship between the Borrowers on the one
hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. None of the Agent, either Arranger or any Lender shall have
any fiduciary responsibility to any Borrower. None of the Agent, either Arranger
or any Lender undertakes any responsibility to any Borrower to review or inform
such Borrower of any matter in connection with any phase of such Borrower’s
business or operations. Each Borrower agrees that none of the Agent, either
Arranger or any Lender shall have liability to such Borrower (whether sounding
in tort, contract or otherwise) for losses suffered by such Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which

 

51



--------------------------------------------------------------------------------

recovery is sought. None of the Agent, either Arranger or any Lender shall have
any liability with respect to, and each Borrower hereby waives, releases and
agrees not to sue for, any special, indirect or consequential damages suffered
by such Borrower in connection with, arising out of, or in any way related to
the Loan Documents or the transactions contemplated thereby.

9.11 Limited Disclosure.

(i) None of the Agent, any Issuer, the Swingline Lender nor any Lender shall
disclose to any Person any Specified Information (as defined below) except to
its, and its Affiliates’, officers, employees, agents, accountants, legal
counsel, advisors and other representatives who have a need to know such
Specified Information in connection with this Agreement or the transactions
contemplated hereby. “Specified Information” means information that any Borrower
has furnished or in the future furnishes to the Agent, any Issuer, the Swingline
Lender or any Lender in confidence, but does not include any such information
that (a) is published in a source or otherwise becomes generally available to
the public (other than through the actions of the Agent, any Issuer, the
Swingline Lender, any Lender or any of their Affiliates, officers, employees,
agents, accountants, legal counsel, advisors and other representatives in
violation of this Agreement) or that is or becomes available to the Agent, such
Issuer, the Swingline Lender or such Lender from a source other than a Borrower,
(b) without duplication with clause (b) above, is otherwise a matter of general
public knowledge, (c) that is required to be disclosed by law, regulation or
judicial order (including pursuant to the Code), (d) that is requested by any
regulatory body with jurisdiction over the Agent, any Issuer, the Swingline
Lender or any Lender, (e) that is disclosed to legal counsel, accountants and
other professional advisors to the Agent, such Issuer, the Swingline Lender or
such Lender, in connection with the exercise of any right or remedy hereunder or
under any Note or any suit or other litigation or proceeding relating to this
Agreement or any Note or to a rating agency if required by such agency in
connection with a rating relating to Credit Extensions hereunder, (f) that is
disclosed to assignees or participants or potential assignees or participants
who agree to be bound by the provisions of this Section 9.11 or (g) that is
disclosed to any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Borrower and its obligations who
agrees to be bound by the provisions of this Section 9.11.

(ii) The provisions of this Section 9.11 supersede any confidentiality
obligations of any Lender, any Issuer, the Swingline Lender or the Agent
relating to this Agreement or the transactions contemplated hereby under any
agreement between any Borrower and any such party.

9.12 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the FRB) for the
repayment of the Credit Extensions provided for herein.

9.13 USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. What this means for the
Borrower: When a Borrower opens an account, if such Borrower is an individual,
the Agent and the Lenders will ask for such Borrower’s name, residential
address, tax identification number, date of birth and other information that
will allow the Agent and the Lenders to identify such Borrower, and, if a
Borrower is not an individual, the Agent and the Lenders will ask for such
Borrower’s name, tax identification number, business address and other
information that will allow the Agent and the Lenders to identify such

 

52



--------------------------------------------------------------------------------

Borrower. The Agent and the Lenders may also ask, if a Borrower is an
individual, to see such Borrower’s driver’s license or other identifying
documents, and, if the Borrower is not an individual, to see the Borrower’s
legal organizational documents or other identifying documents.

9.14 Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement effective from and
after the Closing Date. The execution and delivery of this Agreement shall not
constitute a novation of any Indebtedness or other Obligations owing to the
Lenders or the Agent under the Existing Credit Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement. On the Closing Date, the credit facilities described in the Existing
Credit Agreement shall be amended, supplemented, modified and restated in their
entirety by the facilities described herein, and all Loans and other Obligations
of the Borrowers outstanding as of such date under the Existing Credit Agreement
shall be deemed to be Loans and Obligations outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that the Agent shall make such transfers of funds as are necessary in order that
the outstanding balance of such Loans, together with any Loans funded on the
Closing Date, reflect the Commitments of the Lenders hereunder.

ARTICLE X

THE AGENT

10.1 Appointment; Nature of Relationship. Wells Fargo is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of Section 9-105 of the
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.

10.2 Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action hereunder or under any other Loan Document except any
action specifically provided by the Loan Documents to be taken by the Agent.

10.3 General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to any Borrower or any Lender for any action
taken or omitted to be taken by it or them hereunder or under any other Loan
Document or in connection herewith or therewith except to the extent such action
or inaction is determined in a final non-appealable judgment by a court of
competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.

 

53



--------------------------------------------------------------------------------

10.4 No Responsibility for Loans Recitals etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
any condition specified in Article IV, except receipt of items required to be
delivered solely to the Agent; (d) the existence or possible existence of any
Default or Unmatured Default; or (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith. The Agent shall have no
duty to disclose to the Lenders information that is not required to be furnished
by a Borrower to the Agent at such time, but is voluntarily furnished by such
Borrower to the Agent (either in its capacity as Agent or in its individual
capacity).

10.5 Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or, when expressly required hereunder, all of the Lenders), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Lenders hereby acknowledge that the Agent
shall be under no duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement or any other Loan Document
unless it shall be requested in writing to do so by the Required Lenders. The
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.

10.6 Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents and attorneys in fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys in fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

10.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

10.8 Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Commitments
(or, if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by any
Borrower for which the Agent is entitled to reimbursement by such Borrower under
the Loan Documents, (ii) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including for any expenses
incurred by the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders) and (iii) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of the Loan Documents or any document delivered in connection therewith or
the transactions contemplated thereby (including for any such amounts incurred
by or asserted against the Agent in connection with any dispute between the
Agent and any Lender or between two or more of

 

54



--------------------------------------------------------------------------------

the Lenders), or the enforcement of any of the terms of the Loan Documents or of
any such other documents, provided that (i) no Lender shall be liable for any of
the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Agent and (ii) any
indemnification required pursuant to Section 3.5(vii) shall, notwithstanding the
provisions of this Section 10.8, be paid by the relevant Lender in accordance
with the provisions thereof. The obligations of the Lenders under this
Section 10.8 shall survive payment of the Obligations and termination of this
Agreement.

10.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder (except
for failure of a Borrower to pay any amount required to be paid to the Agent
hereunder for the account of the Lenders) unless the Agent has received written
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Unmatured Default and stating that such notice is a “notice of
default”. In the event that the Agent receives such a notice, the Agent shall
give prompt notice thereof to all Lenders.

10.10 Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment, its Loans, its participation in the Swingline Loans
and its interest in the LC Obligations as any Lender and may exercise the same
as though it were not the Agent, and the term “Lender” or “Lenders” shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity. The Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with any Borrower or any of its
Subsidiaries in which such Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person. The Agent in its individual capacity is not
obligated to remain a Lender.

10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, either Arranger or any other
Lender and based on the financial statements prepared by the Borrowers and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, either Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

10.12 Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Lenders and PHI, such resignation to be effective upon the
appointment of a successor Agent or, if no successor Agent has been appointed,
forty-five days after the retiring Agent gives notice of its intention to
resign. The Agent may be removed at any time with or without cause by written
notice received by the Agent from the Required Lenders, such removal to be
effective on the date specified by the Required Lenders. The Agent shall be
deemed to have been removed, without further action by the Borrowers or Required
Lenders hereunder, upon becoming a Defaulting Lender, such removal to be
effective upon the appointment of a successor Agent. Upon any such resignation
or removal, (i) the Agent that has resigned or been removed shall no longer
receive the administrative agent fees previously agreed to by the Borrowers and
the Agent and (ii) the Required Lenders shall have the right (with, so long as
no Default or Unmatured Default exists with respect to any Borrower, the consent
of PHI, which shall not be unreasonably withheld or delayed) to appoint, on
behalf of the Borrowers and the Lenders, a successor Agent. If no successor
Agent shall have been so appointed by the Required Lenders within thirty days
after the resigning Agent’s giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of any Lender but with the consent of

 

55



--------------------------------------------------------------------------------

PHI, not to be unreasonably withheld or delayed, appoint any of its Affiliates
which is a commercial bank as a successor Agent hereunder. If the Agent has
resigned or been removed and no successor Agent has been appointed, the Lenders
may perform all the duties of the Agent hereunder and the Borrowers shall make
all payments in respect of their respective Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent (by merger or
resignation or removal), or the Agent assigns its duties and obligations to an
Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Agent. Notwithstanding the foregoing provisions of this Section 10.12,
the Agent may not be removed by the Required Lenders unless the Agent (in its
individual capacity) is concurrently removed from its duties and
responsibilities as an Issuer and as the Swingline Lender.

10.13 Agent’s Fee. The Borrowers agree to pay to each of the Agent and each
Arranger, for the Agent’s or such Arranger’s own account, the fees agreed to by
the Borrowers and the Agent or such Arranger, as applicable.

10.14 Delegation to Affiliates. The Borrowers and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

10.15 Other Agents. None of the Lenders identified on the cover page or
signature pages of this Agreement or otherwise herein as being the “Syndication
Agent” or a “Documentation Agent” (collectively, the “Other Agents”) shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders. Each Lender acknowledges
that it has not relied, and will not rely, on any of the Other Agents in
deciding to enter into this Agreement or in taking or refraining from taking any
action hereunder or pursuant hereto.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders and the Swingline Lender under applicable law, if any Borrower becomes
insolvent, however evidenced, or any Default occurs with respect to such
Borrower, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or the Swingline Lender or
any Affiliate of any Lender or the Swingline Lender to or for the credit or
account of such Borrower may be offset and applied toward the payment of the
Obligations of such Borrower owing to such Lender or the Swingline Lender,
whether or not the Obligations, or any part thereof, shall then be due; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (i) all amounts so set off shall be paid over immediately to

 

56



--------------------------------------------------------------------------------

the Agent for further application to the Obligations and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent, the Issuer, the Swingline Lender and
the other Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon the Outstanding Credit Extensions owed to it by any
Borrower (other than (i) payments received pursuant to Section 3.1, 3.2, 3.4 or
3.5, (ii) payments received by Non-Consenting Lenders pursuant to Section 2.4,
(iii) payments made to the Issuers in respect of Reimbursement Obligations so
long as the Lenders have not funded their participations therein and
(iv) payments made to the Swingline Lender in respect of Swingline Loans so long
as the Lenders have not funded their participations therein) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Outstanding Credit Extensions owed by
such Borrower to the other Lenders so that after such purchase each Lender will
hold its ratable proportion of all of such Borrower’s Outstanding Credit
Extensions. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for the Outstanding Credit Extensions owed to it by any Borrower or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to the Outstanding Credit Extensions owed to
each of them by such Borrower. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns, except that (i) no Borrower shall
have the right to assign its rights or obligations under the Loan Documents and
(ii) any assignment by any Lender must be made in compliance with Section 12.3.
The parties to this Agreement acknowledge that clause (ii) of the preceding
sentence relates only to absolute assignments and does not prohibit assignments
creating security interests, including any pledge or assignment by any Lender of
all or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank; provided that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3. The Agent may treat the Person which made any Loan or which holds
any Note as the owner thereof for all purposes hereof unless and until such
Person complies with Section 12.3; provided that the Agent may in its discretion
(but shall not be required to) follow instructions from the Person which made
any Loan or which holds any Note to direct payments relating to such Loan or
Note to another Person. Any assignee of the rights to any Loan or any Note
agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

12.2 Participations.

12.2.1 Permitted Participants; Effect. Upon giving notice to but without
obtaining the consent of any Borrower, any Lender may, in the ordinary course of
its business and in

 

57



--------------------------------------------------------------------------------

accordance with applicable law, at any time sell to one or more banks or other
entities (“Participants”) participating interests in any Obligations owing to
such Lender, any Note held by such Lender, any Commitment of such Lender or any
other interest of such Lender under the Loan Documents. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of the Obligations owing to
such Lender and the holder of any Note issued to it for all purposes under the
Loan Documents, all amounts payable by each Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrowers, the Issuers, the Swingline Lender and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents. Notwithstanding anything in
this Agreement to the contrary, a Participant may not include a natural Person,
a Borrower or any Affiliate or Subsidiary of any Borrower.

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver which extends the Facility Termination Date for any Borrower or the final
maturity of any Loan or Reimbursement Obligation in which such Participant has
an interest or forgives all or any portion of the principal amount thereof, or
reduces the rate or extends the time of payment of interest thereon or on any
facility fees or Letter of Credit fees.

12.2.3 Benefit of Setoff. The Borrowers agree that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

12.3 Assignments.

12.3.1 Permitted Assignments.

(a) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time assign to one or more banks or other entities
(“Purchasers”) all or any part of its rights and obligations under the Loan
Documents. Such assignment shall be substantially in the form of Exhibit B or in
such other form as may be agreed to by the parties thereto. The consent of PHI
and the Agent shall be required prior to an assignment becoming effective with
respect to a Purchaser which is not a Lender or an Affiliate thereof; provided
that if a Default exists with respect to any Borrower, the consent of PHI shall
not be required. Any such consent shall not be unreasonably withheld or delayed,
provided that PHI shall be deemed to have consented to such assignment unless
PHI shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof. PHI shall receive prior written
notice by the assigning Lender prior to an assignment becoming effective with
respect to a Purchaser which is a Lender or an Affiliate thereof.
Notwithstanding the foregoing, the consent of each Issuer and the Swingline
Lender shall be required for all assignments. Each such assignment with respect
to a Purchaser which is not a Lender or an Affiliate thereof shall (unless

 

58



--------------------------------------------------------------------------------

each of PHI and the Agent otherwise consent) be in an amount not less than the
lesser of (i) $5,000,000 or (ii) the remaining amount of the assigning Lender’s
Commitment (calculated as at the date of such assignment) or outstanding Loans,
participations in Swingline Loans and participations in LC Obligations (to the
extent such Commitment has been terminated). Each assignment shall be of a
constant, and not a varying, percentage of all of the assigning Lender’s
interests in the Obligations of, and Commitment to, all Borrowers.

(b) No such assignment shall be made to (i) any natural Person, (ii) any
Borrower or any Borrower’s Affiliates or Subsidiaries or (iii) any Defaulting
Lender or any of its Subsidiaries or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (b).

12.3.2 Effect; Effective Date.

(a) Subject to subsection (b), below, upon (i) delivery to the Agent of an
Assignment Agreement, together with any consents required by Section 12.3.1, and
(ii) payment of a $3,500 fee to the Agent for processing such assignment (unless
such fee is waived by the Agent), such Assignment Agreement shall become
effective on the effective date specified in such Assignment Agreement. On and
after the effective date of such Assignment Agreement, such Purchaser shall for
all purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the
Borrowers, the Lenders or the Agent shall be required to release the transferor
Lender with respect to the percentage of the Aggregate Commitment and
Obligations assigned to such Purchaser. Any Person that is at any time a Lender
and that thereafter ceases to be a Lender pursuant to the terms of this
Section 12.3.2 shall continue to be entitled to the benefit of those provisions
of this Agreement that, pursuant to the terms hereof, survive the termination
hereof. Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3.2, the transferor Lender, the Agent and the Borrowers shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser.

(b) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the
Defaulting Lender or the Purchaser to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the
Purchaser of participations or subparticipations, or other compensating actions,
including funding, with the consent of the Borrowers and the Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the Defaulting Lender and Purchaser hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

59



--------------------------------------------------------------------------------

12.4 Dissemination of Information. The Borrowers authorize each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrowers and their respective
Subsidiaries, including any information contained in any Public Reports;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

12.5 Grant of Funding Option to SPC. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”), identified as such in writing from time to
time by the Granting Lender to the Agent and PHI, the option to provide to any
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto agrees that
no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement (all liability for which shall remain with the Granting Lender).
In furtherance of the foregoing, each party hereto agrees (which agreement shall
survive the termination of this Agreement) that, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
or other senior indebtedness of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof. In addition, notwithstanding anything
to the contrary contained in this Section 12.5, any SPC may (a) with notice to,
but without the prior written consent of, PHI and the Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loan to the Granting Lender or to any financial institution (consented to by PHI
and the Agent) providing liquidity and/or credit support to or for the account
of such SPC to support the funding or maintenance of Loans and (b) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

12.6 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).

ARTICLE XIII

NOTICES

13.1 Notices. (a) Except as otherwise permitted by Section 2.16, all notices,
requests and other communications to any party hereunder shall be in writing
(including facsimile transmission or electronic mail or posting on a website)
and shall, subject to the last paragraph of Section 6.1, be given to such party
at (i) in the case of any Borrower or the Agent, its address, facsimile number
or electronic mail address set forth below or such other address, facsimile
number or electronic mail address as it may hereafter specify for such purpose
by notice to the other parties hereto; and (ii) in the case of any Lender, at
the address, facsimile number or electronic mail address set forth on Schedule 2
or such other address, facsimile number or electronic mail address as such
Lender may hereafter specify for such purpose by notice to the Borrowers and the
Agent. Subject to the last paragraph of Section 6.1, each such notice, request
or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified pursuant to
this Section and confirmation of receipt is received, (ii) if

 

60



--------------------------------------------------------------------------------

given by mail, three Business Days after such communication is deposited in the
mails with first class postage prepaid, addressed as aforesaid, or (iii) if
given by any other means, when delivered (or, in the case of electronic mail,
received) at the address specified pursuant to this Section; provided that
notices to the Agent under Article II shall not be effective until received.

(b) Notices to any party shall be sent to it at the following addresses, or any
other address as to which all the other parties are notified in writing.

 

If to the Borrowers:    Pepco Holdings, Inc.    701 Ninth Street NW    Fifth
Floor    Washington, DC 20068    Attention: Kevin McGowan    Telephone: (202)
872-3066    Fax: (202) 872-2717    E-mail: kevin.mcgowan@pepcoholdings.com    If
to Wells Fargo as Agent:    Wells Fargo Bank, National Association    1525 West
W.T. Harris Blvd.    Mail Code: D1109-019    Charlotte, NC 28262   
Attention: Syndication Agency Services    Telephone No.: (704) 590-2706   
Telecopy No.: (704) 590-2790    E-mail: agencyservices.requests@wachovia.com   
If to Wells Fargo as Issuer:    Wells Fargo Bank, National Association    301
South College Street, 15th Floor    MAC: D1053-153    Charlotte, NC 28288   
Attention: Elaine Shue    Telephone No.: (704) 715-3133    Telecopy No.: (877)
487-0377    Email: elaine.shue@wachovia.com   
If to Bank of America, N.A. as Issuer:    Bank of America, N.A.    PA6-580-02-30
   1 Fleet Way    Scranton, PA 18507    Attention: John Yzeik    Telephone No.:
(570) 330-4315    Telecopy No.: (570) 330-4186    Email: John.P.Yzeik@baml.com

 

61



--------------------------------------------------------------------------------

With copies to:

   Wells Fargo Bank, National Association

(other than Borrowing

   301 South College Street, TW15

Notices, Conversion/

   MAC: D1053-150

Continuation Notices

   Charlotte, North Carolina 28202

and other similar

   Attention: Allison Newman

funding notices)

   Telephone No.: (704) 383-5260    Telecopy No.: (704) 715-1486    E-mail:
allison.newman@wachovia.com

13.2 Notices to and by Subsidiary Borrowers. Each Subsidiary Borrower
(a) authorizes PHI to send and receive notices on behalf of such Subsidiary
Borrower hereunder and (b) irrevocably agrees that any notice to PHI which is
effective pursuant to Section 13.1 shall be conclusively deemed to have been
received by such Subsidiary Borrower.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1 CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL OBLIGATIONS LAW, BUT
OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

15.2 CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST A BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY A BORROWER
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK, NEW YORK.

 

62



--------------------------------------------------------------------------------

15.3 WAIVER OF JURY TRIAL. THE BORROWERS, THE AGENT AND THE LENDERS HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

[Signatures Follow]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

PEPCO HOLDINGS, INC. By:   /s/ Anthony J. Kamerick   Name: Anthony J. Kamerick  
Title: Senior Vice President and Chief Financial Officer

 

POTOMAC ELECTRIC POWER COMPANY By:   /s/ Anthony J. Kamerick   Name: Anthony J.
Kamerick   Title: Senior Vice President and Chief Financial Officer

 

DELMARVA POWER & LIGHT COMPANY By:   /s/ Anthony J. Kamerick   Name: Anthony J.
Kamerick   Title: Senior Vice President and Chief Financial Officer

 

ATLANTIC CITY ELECTRIC COMPANY By:   /s/ Anthony J. Kamerick   Name: Anthony J.
Kamerick   Title: Chief Financial Officer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent, Issuer, Swingline Lender and Lender

By:   /s/ Allison Newman   Name: Allison Newman   Title: Director

SCH1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Syndication Agent, Issuer and Lender

By:   /s/ Justin Martha   Name: Justin Martha   Title: Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Co-Documentation Agent and Lender

By:   /s/ Anita Brickell   Name: Anita Brickell   Title: Vice President

SCH1



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agent and Lender

By:   /s/ Emily Freedman   Name: Emily Freedman   Title: Vice President

SCH1



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Lender

By:   /s/ Thane Rattew   Name: Thane Rattew   Title: Managing Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Lender

By:   /s/ Alicia Borys   Name: Alicia Borys   Title: Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Lender

By:   /s/ Mikhail Faybusovich   Name: Mikhail Faybusovich   Title: Director By:
  /s/ Vipul Dhadda   Name: Vipul Dhadda   Title: Associate



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Lender

By:   /s/ Helen D. Davis   Name: Helen D. Davis   Title: Authorized Officer



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as Lender

By:   /s/ Sherrese Clarke   Name: Sherrese Clarke   Title: Authorized Signature



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Lender

By:   /s/ Sherrie I. Manson   Name: Sherrie I. Manson   Title: Senior Vice
President



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Lender

By:   /s/ Andrew Johnson   Name: Andrew Johnson   Title: Director



--------------------------------------------------------------------------------

BANK OF NEW YORK MELLON,

as Lender

By:   /s/ Richard K. Fronapfel, Jr.   Name: Richard K. Fronapfel, Jr.   Title:
Vice President



--------------------------------------------------------------------------------

BANK OF TOKYO—MITSUBISHI UFJ, LTD.,

as Lender

By:   /s/ Mary Coseo   Name: Mary Coseo   Title: Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender

By:   /s/ Mark Walton   Name: Mark Walton   Title: Authorized Signatory



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as lender

By:   /s/ Rebecca A. Hancock   Name: Rebecca A. Hancock   Title: Assistant Vice
President



--------------------------------------------------------------------------------

NORTHERN TRUST COMPANY,

as Lender

By:   /s/ Michael A. Houlihan   Name: Michael A. Houlihan   Title: Vice
President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Lender

By:   /s/ Matthew Sawyer   Name: Matthew Sawyer   Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

 

To:    The Agent and the Lenders under the    Credit Agreement referred to below

This Compliance Certificate is furnished pursuant to the Second Amended and
Restated Credit Agreement dated as of August 1, 2011 (as further amended,
restated or otherwise modified from time to time, the “Credit Agreement”) among
Pepco Holdings, Inc., Potomac Electric Power Company, Delmarva Power & Light
Company, Atlantic City Electric Company, various financial institutions and
Wells Fargo Bank, National Association, as Agent. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the
respective meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of [PHI/PEPCO/DPL/ACE].

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of [PHI/PEPCO/DPL/ACE] and its Subsidiaries during the accounting
period covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default with respect to [PHI/PEPCO/DPL/ACE] during or at
the end of the accounting period covered by the attached financial statements or
as of the date of this Compliance Certificate, except as set forth below:

[Describe any exceptions by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action taken or proposed
to be taken with respect to each such condition or event.]

4. Schedule 1 attached hereto sets forth true and accurate computations of
certain covenant ratios in the Credit Agreement which are applicable to
[PHI/PEPCO/DPL/ACE].

The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this             , 20    .



--------------------------------------------------------------------------------

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Compliance as of                     with

provisions of Section 6.13 of

the Credit Agreement

[INSERT FORMULA FOR CALCULATION]

 

SCH 1-1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between
                     (the “Assignor”) and                      (the “Assignee”)
is dated as of                     , 20    . The parties hereto agree as
follows:

1. PRELIMINARY STATEMENT. The Assignor is a party to the Second Amended and
Restated Credit Agreement (as further amended, restated or otherwise modified
from time to time, the “Credit Agreement”) described in Item 1 of Schedule 1
attached hereto (“Schedule 1”). Unless otherwise defined herein, capitalized
terms used herein shall have the respective meanings ascribed thereto in the
Credit Agreement.

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents in the amount and Pro Rata Share
specified in Item 2 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The Pro Rata Share of
the Assignee and the Assignor, after giving effect to this Assignment Agreement,
is set forth in Item 3 of Schedule 1.

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 4 of Schedule
1 or two Business Days (or such shorter period agreed to by the Agent) after
this Assignment Agreement, together with any consents required under the Credit
Agreement, are delivered to the Agent. In no event will the Effective Date occur
if the payments required to be made by the Assignee to the Assignor on the
Effective Date are not made on the proposed Effective Date.

4. PAYMENT OBLIGATIONS. In consideration for the sale and assignment hereunder,
the Assignee shall pay the Assignor, on the Effective Date, the amount agreed to
by the Assignor and the Assignee. On and after the Effective Date, the Assignee
shall be entitled to receive from the Agent all payments of principal, interest
and fees with respect to the interest assigned hereby. The Assignee will
promptly remit to the Assignor any interest and fees received from the Agent
which relate to the portion of the Commitment, or Loans, participations in
Swingline Loans and participations in Letters of Credit assigned to the Assignee
hereunder for periods prior to the Effective Date and not previously paid by the
Assignee to the Assignor. In the event that either party hereto receives any
payment to which the other party hereto is entitled under this Assignment
Agreement, then the party receiving such amount shall promptly remit such amount
to the other party hereto.

5. RECORDATION FEE. The [Assignor/Assignee agrees to pay] [Assignor and Assignee
each agree to pay one-half of] the recordation fee required to be paid to the
Agent in connection with this Assignment Agreement.

 

B-1



--------------------------------------------------------------------------------

6. REPRESENTATIONS OF THE ASSIGNOR: LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants that (i) it is the legal and beneficial owner
of the interest being assigned by it hereunder, (ii) such interest is free and
clear of any adverse claim created by the Assignor and (iii) the execution and
delivery of this Assignment Agreement by the Assignor is duly authorized. The
parties hereto agree that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, (ii) any
representation, warranty or statement made in or in connection with any Loan
Document, (iii) the financial condition or creditworthiness of any Borrower,
(iv) the performance of or compliance with any term or provision of any Loan
Document, (v) inspecting any of the property, books or records of any Borrower
or (vi) any mistake, error of judgment, or action taken or omitted to be taken
in connection with the Loan Documents.

7. REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee (i) confirms
that it has received a copy of the Credit Agreement, together with copies of all
financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information at it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, (iii) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (iv) confirms that the execution
and delivery of this Assignment Agreement by the Assignee is duly authorized,
(v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (vi) confirms that its payment instructions and
notice instructions are as set forth in the attachment to Schedule 1,
(vii) confirms that none of the funds, monies, assets or other consideration
being used to make the purchase and assumption hereunder are “plan assets” as
defined under ERISA and that its rights, benefits and interests in and under the
Loan Documents will not be “plan assets” under ERISA, (viii) agrees to indemnify
and hold the Assignor harmless against all losses, costs and expenses (including
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s nonperformance of
the obligations assumed under this Assignment Agreement, and (ix) if applicable,
attaches the forms prescribed by the Internal Revenue Service of the United
States certifying that the Assignee is entitled to receive payments under the
Loan Documents without deduction or withholding of any United States federal
income taxes.

8. GOVERNING LAW. THIS ASSIGNMENT AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

B-2



--------------------------------------------------------------------------------

9. NOTICES. Notices shall be given under this Assignment Agreement in the manner
set forth in the Credit Agreement. For purposes hereof, the addresses of the
parties hereto (until notice of a change is delivered) shall be the respective
addresses set forth in the attachment to Schedule 1.

10. COUNTERPARTS: DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.

IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by signing Schedule 1 hereto as of the date
first above written.

 

B-3



--------------------------------------------------------------------------------

SCHEDULE 1

to Assignment Agreement

 

1.    Description and Date of Credit Agreement:             Second Amended and
Restated Credit Agreement dated as of August 1, 2011, among Pepco Holdings,
Inc., Potomac Electric Power Company, Delmarva Power & Light Company and
Atlantic City Electric Company (collectively, the “Borrowers”), the various
financial institutions from time to time party thereto and Wells Fargo Bank,
National Association, as Agent.       2.    Amount and Pro Rata Share:         
a.    Amount of Commitment (or, if the Commitments have terminated, Loans and
participations in Letters of Credit) purchased under Assignment Agreement   
$______________       b.    Pro Rata Share purchased by Assignee under
Assignment Agreement*    _______________%       3.    Revised Pro Rata Shares:
         a.    Assignee’s Pro Rata Share after giving effect to Assignment
Agreement*    _______________%       b.    Assignor’s Pro Rata Share after
giving effect to Assignment Agreement*    _______________%       4.    Proposed
Effective Date:    _______________

*Percentage taken to 10 decimal places

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

SCH 1-1



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR[S]

[NAME OF ASSIGNOR]

By:     Title:  

 



--------------------------------------------------------------------------------

ASSIGNEE[S]

[NAME OF ASSIGNEE]

By:     Title:  

 



--------------------------------------------------------------------------------

Consented to:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as [Agent,] Issuer and Swingline Lender

By:     Title:  

 



--------------------------------------------------------------------------------

Consented to:

 

BANK OF AMERICA, N.A.,

as Issuer

By:     Title:  

 



--------------------------------------------------------------------------------

[Consented to:

 

PEPCO HOLDINGS, INC.

By:     Title:  

]



--------------------------------------------------------------------------------

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

ADMINISTRATIVE INFORMATION SHEET

Attach Assignor’s Administrative Information Sheet, which must

include notice addresses for the Assignor and the Assignee

(Sample form shown below)

ASSIGNOR INFORMATION

Credit Contact:

 

Name:

  

 

   Telephone No.:   

 

Fax No.:

  

 

     

Payment Information:

 

Name & ABA # of Destination Bank:                  
                                         
                                         
                                         
                                              Account Name & Number for Wire
Transfer:                                       
                                         
                                         
                                                   
Other Instructions:                         
                                         
                                         
                                         
                                                                          

Address for Notices for Assignor:

 

Name:

  

 

   Telephone No.:   

 

Fax No.:

  

 

     



--------------------------------------------------------------------------------

ASSIGNEE INFORMATION

Credit Contact:

 

Name:

  

 

   Telephone No.:   

 

Fax No.:

  

 

     

Operations Contacts:

Booking Installation:

Name:

Telephone No.:

Fax No.:

Payment Information:

 

Name & ABA # of Destination Bank:                  
                                         
                                         
                                         
                                              Account Name & Number for Wire
Transfer:                                       
                                         
                                         
                                                   
Other Instructions:                         
                                         
                                         
                                         
                                                                          

Address for Notices for Assignee:

 

Name:

  

 

   Telephone No.:   

 

Fax No.:

  

 

     



--------------------------------------------------------------------------------

WELLS FARGO INFORMATION

Assignee will be called promptly upon receipt of the signed agreement.

 

Initial Funding Contact:

 

   Subsequent Operations Contact:

Name:                                                                 
                                                

  

Name:                                                                 
                                           

Telephone No.: (704)                                          
                                         

   Telephone No.: (704)                                        
                                      

Fax No.: (704)                                        
                                                         

   Fax No.: (704)                                        
                                                    

Wells Fargo Telex No.:             (Answerback:             )

Initial Funding Standards:

Eurodollar Loans to fund two days after rates are set.

Wells Fargo Wire Instructions:

Ref:                                 

 

Address for Notices for Wells Fargo:

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone No.: (704) 590-2706

Telecopy No.: (704) 590-2790

E-mail: agencyservices.requests@wachovia.com



--------------------------------------------------------------------------------

EXHIBIT C

This note is one of a series of notes which amend and restate but do not
extinguish the obligations under those certain notes executed in connection with
that certain Amended and Restated Credit Agreement dated as of May 2, 2007, as
amended and restated by that certain Second Amended and Restated Credit
Agreement dated as of the date hereof, and as further amended, restated,
supplemented or otherwise modified from time to time, by and among Pepco
Holdings, Inc., Potomac Electric Power Company, Delmarva Power & Light Company
and Atlantic City Electric Company, as Borrowers, the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Agent.

NOTE

[Date]

[Pepco Holdings, Inc./Potomac Electric Power Company/Delmarva Power & Light
Company/Atlantic City Electric Company] (the “Borrower”) promises to pay to
            (the “Lender”) the aggregate unpaid principal amount of all Loans
made by the Lender to the Borrower pursuant to the Credit Agreement (as defined
below), at the main office of Wells Fargo Bank, National Association in
Charlotte, North Carolina, as Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the Credit
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Second Amended and Restated Credit Agreement dated as of
August 1, 2011 (as further amended or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, various affiliates thereof, the lenders
party thereto, including the Lender, and Wells Fargo Bank, National Association,
as Agent, to which Credit Agreement reference is hereby made for a statement of
the terms and conditions governing this Note, including the terms and conditions
under which this Note may be prepaid or its maturity date accelerated.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Credit Agreement.

All payments hereunder shall be made in lawful money of the United States of
America and in immediately available funds.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING
SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

C-1



--------------------------------------------------------------------------------

[PEPCO HOLDINGS, INC.] [POTOMAC

ELECTRIC POWER COMPANY] [DELMARVA

POWER & LIGHT COMPANY][ATLANTIC

CITY ELECTRIC COMPANY]

By:     Print Name:                                          
                                      Title:                          
                                                                   



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF [PEPCO HOLDINGS, INC.] [POTOMAC ELECTRIC POWER COMPANY]

[DELMARVA POWER & LIGHT COMPANY] [ATLANTIC CITY ELECTRIC

COMPANY]

DATED                     

 

Date

  Principal Amount
of Loan   Maturity of Interest
Period   Principal Amount
Paid   Unpaid Balance

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

INCREASE NOTICE

            , 20        

 

To: The Agent and the Lenders under the Credit Agreement referred to below

This Increase Notice is furnished pursuant to Section 2.2(a) of the Second
Amended and Restated Credit Agreement dated as of August 1, 2011 (as further
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among Pepco Holdings, Inc., Potomac Electric Power Company, Delmarva
Power & Light Company, Atlantic City Electric Company, various financial
institutions and Wells Fargo Bank, National Association, as Agent. Unless
otherwise defined herein, capitalized terms used in this Increase Notice have
the respective meanings ascribed thereto in the Credit Agreement.

1. The Borrowers hereby request a Requested Commitment Increase in the aggregate
principal amount of $            , which amount shall be allocated among each
Borrower’s Sublimit as set forth in paragraph 2 below. (Complete with an amount
in accordance with Section 2.2(a) of the Credit Agreement.)

1. 2. The Borrowers’ Sublimits shall be reallocated as follows:

 

PHI Sublimit:

   $ __________   

PEPCO Sublimit:

   $ __________   

ACE Sublimit:

   $ __________   

DPL Sublimit:

   $ __________   

2. 3. The aggregate principal amount of all commitment increases as of the date
hereof (including the Requested Commitment Increase requested hereby) does not
exceed the maximum amount permitted pursuant to the terms of the Credit
Agreement.

4. No Default or Unmatured Default has occurred or is continuing or would result
from the proposed Requested Commitment Increase.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

D-1



--------------------------------------------------------------------------------

PEPCO HOLDINGS, INC. By:     Print Name:       Title:    

 

POTOMAC ELECTRIC POWER COMPANY By:     Print Name:       Title:    

 

DELMARVA POWER & LIGHT COMPANY By:     Print Name:       Title:    

 

ATLANTIC CITY ELECTRIC COMPANY By:     Print Name:       Title:    

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

EXTENSION NOTICE

            , 20        

 

To: The Agent and the Lenders under the Credit Agreement referred to below

This Extension Notice is furnished pursuant to Section 2.4(a) of the Second
Amended and Restated Credit Agreement dated as of August 1, 2011 (as further
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among Pepco Holdings, Inc., Potomac Electric Power Company, Delmarva
Power & Light Company, Atlantic City Electric Company, various financial
institutions and Wells Fargo Bank, National Association, as Agent. Unless
otherwise defined herein, capitalized terms used in this Extension Notice have
the respective meanings ascribed thereto in the Credit Agreement.

1. The Borrowers hereby request a one year extension of the current Facility
Termination Date.

2. The current Facility Termination Date is [            ]     , 20    .

3. The requested Facility Termination Date will be [            ]     , 20    .

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

E-1



--------------------------------------------------------------------------------

PEPCO HOLDINGS, INC. By:     Print Name:       Title:    

 

POTOMAC ELECTRIC POWER COMPANY By:     Print Name:       Title:    

 

DELMARVA POWER & LIGHT COMPANY By:     Print Name:       Title:    

 

ATLANTIC CITY ELECTRIC COMPANY By:     Print Name:       Title:    

 

E-2



--------------------------------------------------------------------------------

SCHEDULE 1

PRICING SCHEDULE

 

LEVEL

STATUS

      APPLICABLE MARGIN FOR     
EURODOLLAR RATE
ADVANCES/LC FEE  RATE   APPLICABLE  MARGIN
FOR FLOATING  RATE
ADVANCES   FACILITY
FEE  RATE I       1.00 %       0.00 %       0.125 % II       1.10 %       0.10 %
      0.150 % III       1.30 %       0.30 %       0.200 % IV       1.50 %      
0.50 %       0.250 % V       1.70 %       0.70 %       0.300 % VI       1.85 %  
    0.85 %       0.400 %

For the purposes of this Schedule, the following terms have the following
meanings, subject to the other provisions of this Schedule:

“Level I Status” exists with respect to any Borrower on any date if, on such
date, such Borrower’s Moody’s Rating is A2 or better, such Borrower’s S&P Rating
is A or better or such Borrower’s Fitch Rating is A or better.

“Level II Status” exists with respect to any Borrower on any date if, on such
date, (i) such Borrower has not qualified for Level I Status and (ii) such
Borrower’s Moody’s Rating is A3 or better, such Borrower’s S&P Rating is A- or
better or such Borrower’s Fitch Rating is A- or better.

“Level III Status” exists with respect to any Borrower on any date if, on such
date, (i) such Borrower has not qualified for Level I Status or Level II Status
and (ii) such Borrower’s Moody’s Rating is Baa1 or better, such Borrower’s S&P
Rating is BBB+ or better or such Borrower’s Fitch Rating is BBB+ or better.

“Level IV Status” exists with respect to any Borrower on any date if, on such
date, (i) such Borrower has not qualified for Level I Status, Level II Status or
Level III Status and (ii) such Borrower’s Moody’s Rating is Baa2 or better, such
Borrower’s S&P Rating is BBB or better or such Borrower’s Fitch Rating is BBB or
better.

“Level V Status” exists with respect to any Borrower on any date if, on such
date, (i) such Borrower has not qualified for Level I Status, Level II Status,
Level III Status or Level IV Status and (ii) such Borrower’s Moody’s Rating is
Baa3 or better, such Borrower’s S&P Rating is BBB- or better or such Borrower’s
Fitch Rating is BBB- or better.



--------------------------------------------------------------------------------

“Level VI Status” exists with respect to any Borrower on any date if, on such
date, such Borrower has not qualified for Level I Status, Level II Status, Level
III Status, Level IV Status or Level V Status.

“Fitch Rating” means, at any time for any Borrower, the ratings issued by Fitch
Ratings and then in effect with respect to such Borrower’s unsecured long-term
debt securities without third-party credit enhancement.

“Moody’s Rating” means, at any time for any Borrower, the rating issued by
Moody’s and then in effect with respect to such Borrower’s senior unsecured long
term debt securities without third party credit enhancement.

“S&P Rating” means, at any time for any Borrower, the rating issued by S&P and
then in effect with respect to such Borrower’s senior unsecured long term debt
securities without third party credit enhancement.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.

For purposes of this Schedule, the Moody’s Rating, the S&P Rating and the Fitch
Ratings in effect for any Borrower on any date are that in effect at the close
of business on such date.

The Applicable Margin, the Facility Fee Rate and the LC Fee Rate for each
Borrower shall be determined in accordance with the above based on such
Borrower’s Status as determined from its then current Moody’s Rating, S&P Rating
and Fitch Rating. If the applicable Borrower is split-rated and all three
(3) ratings fall in different Levels, the Applicable Margin, the LC Fee Rate and
the Facility Fee Rate shall be based upon the Level indicated by the middle
rating. If the applicable Borrower is split-rated and two (2) of the ratings
fall in the same Level, (the “Majority Level”) and the third rating is in a
different Level, the Applicable Margin, the LC Fee Rate and the Facility Fee
Rate shall be based upon the Majority Level. In the event that only two
(2) ratings are available, the Applicable Margin, the LC Fee Rate and the
Facility Fee Rate shall be based upon the Level indicated by the higher of the
two ratings unless there is a two or more Level difference in the levels
indicated by each of the two available ratings, in which case the Level that is
one Level below the higher rating shall apply. Should a Borrower not have any
Moody’s Rating, S&P Rating or Fitch Rating, the corporate credit or issuer
rating of such Borrower, as applicable, will be used in lieu thereof.



--------------------------------------------------------------------------------

SCHEDULE 2

COMMITMENTS AND PRO RATA SHARES

 

Lender

   Amount of Commitment      Pro Rata Share  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 120,000,000.00         8.00000000 % 

BANK OF AMERICA, N.A.

   $ 120,000,000.00         8.00000000 % 

CITIBANK, N.A.

   $ 120,000,000.00         8.00000000 % 

THE ROYAL BANK OF SCOTLAND PLC

   $ 120,000,000.00         8.00000000 % 

THE BANK OF NOVA SCOTIA

   $ 110,000,000.00         7.33333333 % 

BARCLAYS BANK PLC

   $ 110,000,000.00         7.33333333 % 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 110,000,000.00         7.33333333 % 

JPMORGAN CHASE BANK, N.A.

   $ 110,000,000.00         7.33333333 % 

MORGAN STANLEY BANK, N.A.

   $ 110,000,000.00         7.33333333 % 

KEYBANK NATIONAL ASSOCIATION

   $ 85,000,000.00         5.66666667 % 

SUNTRUST BANK

   $ 85,000,000.00         5.66666667 % 

BANK OF NEW YORK MELLON

   $ 50,000,000.00         3.33333333 % 

THE BANK OF TOKYO—MITSUBISHI UFJ, LTD.

   $ 50,000,000.00         3.33333333 % 

GOLDMAN SACHS BANK USA

   $ 50,000,000.00         3.33333333 % 

MANUFACTURERS AND TRADERS TRUST COMPANY

   $ 50,000,000.00         3.33333333 % 

NORTHERN TRUST COMPANY

   $ 50,000,000.00         3.33333333 % 

PNC BANK, NATIONAL ASSOCIATION

   $ 50,000,000.00         3.33333333 % 

TOTAL:

   $ 1,500,000,000         100 % 



--------------------------------------------------------------------------------

SCHEDULE 3

SIGNIFICANT SUBSIDIARIES

 

                Amount of             Percent     Investment  

Name of Company Controlled

   Owned By    Ownership     (as of 5/31/11)   Potomac Electric Power Company
(a D.C. and Virginia corporation)    Pepco Holdings, Inc.      100 %    $
1,454.9    Conectiv, LLC
(a Delaware limited liability company)    Pepco Holdings, Inc.      100 %    $
1,560.1    Delmarva Power & Light Company
(a Delaware and Virginia corporation)    Conectiv, LLC      100 %    $ 868.1   
Atlantic City Electric Company
(a New Jersey corporation)    Conectiv, LLC      100 %    $ 716.2    Potomac
Capital Investment Corporation
(a Delaware corporation)    Pepco Holdings, Inc.      100 %    $ 510.6    Pepco
Energy Services, Inc.
(a Delaware corporation)    Pepco Holdings, Inc.      100 %    $ 373.0   



--------------------------------------------------------------------------------

SCHEDULE 4

LIENS

 

Incurred By

   Owed To    Property
Encumbered    Maturity    Amount of
Indebtedness   Potomac Electric Power Company    RBS Leasing    Vehicles   
Master Agreement    $ 11,891,178 (1)  PHI Service Company    RBS Leasing   
Vehicles    Master Agreement    $ 131,481 (1)  Atlantic City Electric Company   
RBS Leasing    Vehicles    Master Agreement    $ 10,519,365 (1) 
Delmarva Power & Light Company    RBS Leasing    Vehicles    Master Agreement   
$ 14,770,414 (1)  Potomac Electric Power Company    BOA Leasing   
Vehicles, Office
Equip., Computers    Master Agreement    $ 3,292,561 (1)  PHI Service Company   
BOA Leasing    Office Equip.,
Computers    Master Agreement    $ 8,672,002 (1)  Atlantic City Electric Company
   BOA Leasing    Vehicles, Office
Equip., Computers    Master Agreement    $ 2,677,741 (1)  Delmarva Power & Light
Company    BOA Leasing    Vehicles, Office
Equip., Computers    Master Agreement    $ 6,228,363 (1) 

Potomac Electric Power Company

(Pepco Energy Services, Inc.)

   Hannon Armstrong
Pepco Funding Corp.    Contract Payments
Receivable    Master Agreement    $ 418,247 (1) 

Potomac Electric Power Company

(Pepco Energy Services, Inc.)

   Citizen Leasing
Corp.    Contract Payments
Receivable    Master Agreement    $ 6,188,249 (1) 

Potomac Electric Power Company

(Pepco Energy Services, Inc.)

   National City
Commercial Capital    Contract Payments
Receivable    Master Agreement    $ 9,241,472 (1) 

Potomac Electric Power Company

(Pepco Energy Services, Inc.)

   Dominion Federal
Corporation    Contract Payments
Receivable    Master Agreement    $ 2,349,814 (1&2) 

 

(1) The amount of this lien fluctuates with the amount of accounts receivable
created by this program. The amount listed is as of June 30, 2011.

(2) This amount is temporary and reported during the construction period of the
project. Once accepted the receivable will receive true sale treatment, removing
it from the report.



--------------------------------------------------------------------------------

SCHEDULE 5

 

LETTERS OF CREDIT

 

Pepco Holdings, Inc. $875M Credit Facility

 

 

Expiration
Date

 

Applicant

 

Beneficiary

 

Bank

 

Date
Issued

 

L/C #

  Current
USD Amount  (1)  

01/31/12

  Pepco Energy Services, Inc. c/o Pepco Holdings, Inc.   Constellation Energy
Commodities   Wells Fargo   10/02/06   SM222183W   $ 33,740,000   

01/31/12

  Pepco Energy Services, Inc. c/o Pepco Holdings, Inc.   BNP Paribas Energy
Trading GP   Wells Fargo   12/22/06   SM223619W   $ 1   

08/10/11

  Pepco Energy Services, Inc.   NYISO   Wells Fargo   08/11/06   SM221417W   $
750,000   

01/31/12

  Pepco Holdings, Inc. for the benefit of Pepco Energy Services, Inc.   PSEG
Energy and Resources Trade LLC   Wells Fargo   08/14/08   SC102005U   $ 500,000
  

01/31/12

  Pepco Holdings, Inc. for the benefit of Pepco Energy Services, Inc.   ISO New
England   Wells Fargo   12/18/08   SC102146U   $ 1,000,000   

01/02/12

  Pepco Holdings, Inc. for the benefit of Pepco Energy Services, Inc.   Merrill
Lynch Commodities, Inc.   Wells Fargo   12/26/08   SC102179U   $ 14,100,000   

09/30/11

  Pepco Holdings, Inc. for the benefit of Pepco Energy Services, Inc.   PJM
Interconnection LLC   Wells Fargo   02/03/09   SC102236U   $ 11,100,000   

04/04/12

  Pepco Holdings, Inc. for the benefit of Pepco Energy Services, Inc.   JP
Morgan Ventures Energy Corporation   Wells Fargo   04/03/09   SC102285U   $
750,001   

01/31/12

  Pepco Holdings, Inc. for the benefit of Pepco Energy Services, Inc.   Credit
Suisse   Wells Fargo   07/13/09   SC102370U   $ 1   

10/15/11

  W.A. Chester, LLC   The Connecticut Light & Power Co.   Wells Fargo   01/27/10
  SC102516U   $ 1,500,000   

02/09/12

  Pepco Holdings, Inc. for the benefit of Pepco Energy Services, Inc.   Multiple
Ins Co.’s - Ins Deductible   Wells Fargo   02/09/05   SM214316W   $ 75,000   

07/31/11

  Pepco Holdings, Inc.   Indemnity Insurance Co. of NA   Wells Fargo   02/21/02
  SM214322W   $ 1,100,000   

02/28/12

  Conectiv, LLC c/o Pepco Holdings, Inc.   Liberty Mutual   Wells Fargo  
04/30/02   SM214929W   $ 637,000   

09/11/11

  Bethlehem Renewable Energy, LLC c/o Pepco Energy Services, Inc.   PA Dept. of
Environmental Protection   Wells Fargo   09/11/06   SM221720W   $ 10,000   

07/31/11

  Pepco Holdings, Inc.   Penn Manufactures Assoc   Wells Fargo   04/05/00  
SM214837W   $ 125,000              Subtotal   $ 65,387,003   

Utilities $625M Credit Facility

 

Expiration

Date

  

 

  

Beneficiary

  

Bank

  

Date
Issued

  

L/C #

   Current
USD Amount (1)  

07/30/11

   Atlantic City Electric Company    US Department of Labor    Wells Fargo   
07/29/03    SM214857W    $ 200,000   

07/26/11

   Potomac Electric Power Company    MD Workers’ Comp Commission    Wells Fargo
   07/29/04    SM214860W    $ 4,300,000   

07/26/11

   Delmarva Power & Light Company    MD Workers’ Comp Commission    Wells Fargo
   07/29/04    SM214859W    $ 350,000                   Subtotal    $ 4,850,000
            TOTAL LETTERS of CREDIT    $ 70,237,003   

 

(1) As of June 30, 2011



--------------------------------------------------------------------------------

SCHEDULE 6

CONSENT

THIS CONSENT (this “Consent”) is made and entered into as of May 5, 2010 by and
among Pepco Holdings, Inc. (“PHI”), Potomac Electric Power Company (“Pepco”),
Delmarva Power & Light Company (“DPL”) and Atlantic City Electric Company
(“ACE”, and together with PHI, Pepco and DPL, the “Borrowers”), the financial
institutions identified on the signature pages hereof, and Wells Fargo Bank,
N.A., as successor by merger to Wachovia Bank, National Association, as
administrative agent (the “Administrative Agent”).

WHEREAS, certain financial institutions (the “Lenders”) have extended certain
credit facilities to the Borrowers pursuant to that certain Amended and Restated
Credit Agreement, dated as of May 2, 2007 (as amended or otherwise modified from
time to time pursuant to the terms thereof, the “Credit Agreement”), among the
Borrowers, the Lenders and the Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement;

WHEREAS, PHI wishes to sell or otherwise dispose of all of the assets that for
financial reporting purposes are included in PHI’s Conectiv Energy segment (the
“Conectiv Energy Segment”) through (i) the sale of Conectiv Energy Holding
Company, LLC, an indirect, wholly owned subsidiary of PHI that owns the
wholesale power generation operations of PHI’s Conectiv Energy Segment (“CEHC”),
pursuant to a Purchase Agreement, dated as of April 20, 2010, by and among PHI,
Conectiv, LLC, CEHC and New Development Holdings, LLC (the “Purchase
Agreement”); and (ii) the disposition of the balance of the assets of the
Conectiv Energy Segment through the liquidation of Conectiv Energy’s energy
trading portfolio and all of its other assets (collectively, the “Conectiv
Energy Segment Sale”);

WHEREAS, subject to certain exceptions, Section 6.11 of the Credit Agreement
prohibits PHI or any of its Subsidiaries from leasing, selling or otherwise
disposing of any assets;

WHEREAS, the Credit Agreement contains an exception to the prohibition on asset
sales by PHI and its Subsidiaries if the aggregate book value of all assets sold
or disposed of in any fiscal year (other than assets sold in the ordinary course
of business or pursuant to other exceptions to Section 6.11 of the Credit
Agreement) does not exceed a Substantial Portion of the Property of PHI; and

WHEREAS, the aggregate book value of the Conectiv Energy Segment exceeds a
Substantial Portion of the Property of PHI and accordingly, the Borrowers have
requested that the Required Lenders consent to the Conectiv Energy Segment Sale.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties agree as
follows:

1. Consents. Pursuant to Section 8.2 of the Credit Agreement, the Required
Lenders hereby consent to and agree to permit the Conectiv Energy Segment Sale
and agree that the Conectiv Energy Segment Sale shall be in addition to, and
shall not alter, affect or limit the



--------------------------------------------------------------------------------

exceptions set forth in Section 6.11 of the Credit Agreement that permit other
sales or dispositions of assets by the Company or any of its Subsidiaries.

2. Miscellaneous. This Consent is a one-time consent and it does not modify or
affect the obligations of the Borrowers to comply fully with all terms,
conditions and covenants contained in the Credit Agreement. Nothing contained in
this Consent, except as expressly provided herein, shall be deemed to constitute
a waiver of any rights or remedies the Administrative Agent or any Lender may
have under the Credit Agreement or applicable law. The Credit Agreement shall
remain in full force and effect according to its terms (except as modified by
this Consent). This Consent shall be construed in accordance with the internal
laws (including Section 5.1401 of the General Obligations Law, but otherwise
without regard to the conflict of laws provisions thereof) of the State of New
York, but giving effect to federal laws applicable to national banks. This
Consent shall constitute a Loan Document and may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. A facsimile, telecopy, or other
reproduction of this Consent may be executed by one or more parties hereto, and
an executed copy of this Consent may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. This Consent shall become effective upon the Administrative Agent’s
receipt of counterparts hereof duly executed by the Required Lenders and the
Borrowers.

[Signature pages follow]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

PEPCO HOLDINGS, INC. By:   /s/ Anthony J. Kamerick   Name:     Anthony J.
Kamerick   Title:  

Senior Vice President and

Chief Financial Officer

 

POTOMAC ELECTRIC POWER COMPANY By:   /s/ Anthony J. Kamerick   Name:     Anthony
J. Kamerick   Title:  

Senior Vice President and

Chief Financial Officer

 

DELMARVA POWER & LIGHT COMPANY By:   /s/ Anthony J. Kamerick   Name:     Anthony
J. Kamerick   Title:  

Senior Vice President and

Chief Financial Officer

 

ATLANTIC CITY ELECTRIC COMPANY By:   /s/ Kevin M. McGowan   Name:     Kevin M.
McGowan   Title:   Treasurer



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

WELLS FARGO BANK, N.A., as successor by

merger to WACHOVIA BANK, NATIONAL

ASSOCIATION

By:   /s/ Allison Newman   Name:     Allison Newman   Title:   Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

CITICORP USA, INC. By:   /s/ J. Nicholas Mckee   Name:     J. Nicholas Mckee  
Title:   Managing Director



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

The Royal Bank of Scotland plc By:   /s/ Emily Freedman   Name:     J. Emily
Freedman   Title:   Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

THE BANK OF NOVA SCOTIA By:   /s/ Thane Rattew   Name:     Thane Rattew   Title:
  Managing Director



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

JPMORGAN CHASE BANK, NA. By:   /s/ Helen D. Davis   Name:     Helen D. Davis  
Title:   Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

KeyBank National Association By:   /s/ Sherrie I. Manson   Name:     Sherrie I.
Manson   Title:   Senior Vice President

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

BANK OF AMERICA, N.A., as successor by

merger to MERRILL LYNCH BANK USA

By:   /s/ Eric H. Williams   Name:     Eric H. Williams   Title:   Vice
President



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

BANK OF AMERICA, N.A.

By:   /s/ Eric H. Williams   Name:     Eric H. Williams   Title:   Vice
President

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

SUNTRUST BANK

By:   /s/ Andrew Johnson   Name:     Andrew Johnson   Title:   Director

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH

(fka, Credit Suisse, Cayman Islands Branch)

By:   /s/ Mikhail Faybusovich   Name: Mikhail Faybusovich   Title:   Vice
President By:   /s/ Vipul Dhadda   Name: Vipul Dhadda   Title:   Associate  



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

Mizuho Corporate Bank, LTD By:   /s/ Leon Mo   Name:     Leon Mo   Title:  
Authorized Signatory

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

BNY Mellon By:   /s/    Richard K. Fronapfel, Jr.               Name: Richard K.
Fronapfel, Jr.   Title:   Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

MORGAN STANLEY BANK, N.A. By:   /s/    Ryan Vetsch               Name: Ryan
Vetsch   Title:   Authorized Signatory



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

MANUFACTURERS AND TRADERS TRUST COMPANY By:   /s/    Rebecca A.
Hancock               Name: Rebecca A. Hancock   Title:   Assistant Vice
President



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

THE NORTHERN TRUST COMPANY By:   /s/    Chris McKean               Name: Chris
McKean   Title:   Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

PNC Bank, National Association By:   /s/    Matthew Sawyer               Name:
Matthew Sawyer   Title:   Vice President